                   Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 1 of 13
                                                                                                                                             REVIEWS




                                     From genes to drugs:
                                     targeted strategies for melanoma
                                     Keith T. Flaherty1, F. Stephen Hodi2 and David E. Fisher1
                                     Abstract | The past decade has revealed that melanoma is comprised of multiple subclasses
                                     that can be categorized on the basis of key features, including the clinical stage of disease,
                                     the oncogenic molecular ‘drivers’, the anatomical location or the behaviour of the primary
                                     lesion and the expression of specific biomarkers. Although exercises in subclassification are
                                     not new in oncology, progress in this area has produced both conceptual and clinical
                                     breakthroughs, which, for melanoma, are unprecedented in the modern history of the
                                     disease. This Review focuses on these recent striking advances in the strategy of molecularly
                                     targeted approaches to the therapy of melanoma in humans.

                                    Although melanoma is among the most notoriously                     regulate numerous cellular processes, one of its best-
Driver mutations
Sequence alterations in a           aggressive and treatment-resistant of human cancers,                described functions is the inactivation of the PI3K path-
cancer cell that influence the      there has been a veritable explosion of recent progress             way. Thus, it has been deduced that the coincidence of
corresponding proteins to           in understanding melanoma and in exploiting this infor-             BRAF mutation and PTEN loss reflects the importance
result in stimulation of            mation for clinical benefit. As described in this Review,           of these two RAS-effector pathways in melanoma, both of
cancerous activity within a cell.
                                    recent years have yielded the identification of multiple            which would presumably reside downstream of RAS
Melanocyte                          melanoma oncogenes, several of which seem to have                   mutations. Less common genetic alterations, such as
Melanin pigment-producing           been successfully targeted with small molecules.                    cyclin D1 (CCND1) amplification and cyclin-dependent
cell, usually located within the    Improved understanding of immune tolerance check-                   kinase 4 (CDK4) mutation have also been identified
epidermis; the neoplastic
                                    points has led to additional therapeutic opportunities for          in association with BRAF mutation, and are mutually
transformation of this cell type
gives rise to a nevus (benign) or   patients. This remarkable progress has been born from               exclusive with p16 loss7–9. Other genomic aberrations,
melanoma (malignant).               the collective efforts of basic scientists and clinicians,          such as amplification of microphthalmia-associated
                                    working in both academia and industry.                              transcription factor (MITF), also represent oncogenic
Targeted therapy                        None of the oncogenes or tumour suppressor genes                events, and are discussed in terms of the therapeutic
A treatment designed to block
a specific molecular species
                                    identified in melanoma is thought to be deregulated in              targeting strategies that are indicated by their activities.
that is known to be functionally    stand-alone events, although some are mutually exclu-
important.                          sive. TABLE 1 provides a list of melanoma oncogenes                 Targeting causal alterations in melanoma
                                    and tumour suppressors based on extensively stud-                   Oncogenic driver mutations in melanoma have been rec-
Lineage-restricted
                                    ied genetic aberrations. NRAS, which activates RAF                  ognized to reside within key signalling or developmental
oncogenes
Oncogenes the expression of         kinases in response to growth factor receptor activa-               pathways that are central to the survival or the prolifera-
which is limited to certain cell    tion, harbours activating mutations in 15–20% of mela-              tion of the melanocyte lineage10,11. The most commonly
types.                              nomas1,2. As BRAF mutations confer RAS-independent                  observed recurrent mutations reside within the MAPK
                                    activation of the MAPK pathway, it is not surprising                pathway, although numerous validated mutations have
                                    that BRAF‑V600E and NRAS mutants are rarely found                   also been identified within non-MAPK pathway genes.
1
 Massachusetts General              concomitantly 3,4. The loss of expression of the p16 (also          Both categories of mutant oncogenes are subject to clini-
Hospital Cancer Center,
                                    known as INK4A) tumour suppressor, by mutation, dele-               cal investigation through targeted therapy approaches
55 Fruit Street, Boston,
Massachusetts 02114, USA.           tion or transcriptional silencing of the CDKN2A locus,              (TABLE 2). There seems to be a lineage-specific element
2
 Dana Farber Cancer                 is a fairly frequent event in melanoma5. There is signifi-          to certain pathways that are able to transform mel-
Institute, Boston,                  cant overlap between BRAF mutation and CDKN2Ap16                    anocytes and that contribute to the robust metastatic
Massachusetts 02115, USA.           deletion or mutation in melanoma6. PTEN mutation                    potential of melanoma12. Examples of lineage-restricted
Correspondence to D.E.F.
                                    and deletion have only been described in a minority                 oncogenes include KIT and MITF; whereas germline
e-mail: dfisher3@partners.org
doi:10.1038/nrc3218                 of melanomas, and these events also seem to coincide                melano­cortin 1 receptor (MC1R) variant alleles (which
Published online 5 April 2012       with BRAF mutation3,6,7. Although PTEN is known to                  cause red hair) significantly predispose to melanoma.


NATURE REVIEWS | CANCER                                                                                                              VOLUME 12 | MAY 2012 | 349

                                                         © 2012 Macmillan Publishers Limited. All rights reserved
                   Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 2 of 13
REVIEWS

 At a glance
                                                                                                        is plausible that therapeutic targeting of MITF may be
                                                                                                        beneficial even for melanomas that lack MITF ampli-
 • Oncogenic mutations in melanoma are increasingly well categorized and are not                        fication. However, a subset of melanomas may lose or
   stand-alone events.                                                                                  downregulate MITF expression and would presumably
 • Several highly recurrent oncogenic mutations in melanoma occur within known                          be refractory to MITF-targeted strategies.
   signalling pathways. The most common of these is BRAF‑V600E, which occurs in                             A pharmacological approach that suppresses MITF
   approximately 50% of melanomas.
                                                                                                        expression is the use of broad-spectrum histone dea-
 • Targeted therapies seek to inhibit functionally causative oncoproteins and have
                                                                                                        cetylase inhibitors22 (HDACis), which were shown to
   shown substantial promise in recent months.
                                                                                                        potently suppress the expression of MITF, probably
 • Successful targeting of the BRAF‑V600E or mutant KIT kinases has produced
                                                                                                        through the inhibition of SRY-box 10 (SOX10) expres-
   significant clinical responses in patients with advanced melanoma harbouring those
   mutations.                                                                                           sion, which occurs before MITF suppression on expo-
 • Targeted inhibition of the immune tolerance checkpoint with a blocking antibody                      sure to HDACis23. CDK2 has been shown to be a vital
   approach has produced significant clinical responses in patients with advanced                       target of MITF in melanoma21, which raises the possi-
   melanoma.                                                                                            bility of treating the subset of melanomas with MITF
 • Permanent control of advanced melanoma remains uncommon for suppression of                           amplification and BRAF mutation using a CDK2 inhibi-
   signalling or immune checkpoint targets. Improved strategies focus both on the                       tor in conjunction with a BRAF inhibitor. Although
   development of new targeted therapeutics and on the analysis of combinations of                      none of these approaches directly targets MITF, the
   these treatments.                                                                                    prospect of modulating MITF activity remains attrac-
                                                                                                        tive because of its potential lineage dependence —
                                                                                                        both in MITF-amplified and in non-MITF-amplified
                                   Activating mutations or gene amplifications have been                melanomas (which rely on MITF as a lineage-specific
                                   described in some of these developmentally important                 survival factor).
                                   factors (FIG. 1). The most common oncogenic events, such
                                   as mutation of BRAF, constitutively activate common                  KIT. KIT-activating mutations or amplifications have
                                   portions of pathways that do not intrinsically contain               been reported in ~20–25% of melanomas arising in
                                   lineage-specific components. From a therapeutic per-                 mucosal, acral or chronically sun-damaged skin (which
                                   spective, targeting these non-lineage-specific pathways              is determined by the pathological presence of solar elas-
                                   raises the general concern that pharmacological inhibi-              tosis)24. The most common melanoma KIT mutation is
                                   tors might have a low therapeutic index. Opposing argu-              L576P, which is found in approximately one-third of
                                   ments, however, rely on ‘oncogene addiction’, whereby a              cases25. The activation of this tyrosine kinase results in
                                   tumour may exhibit a particular requirement for the                  the stimulation of the MAPK and PI3K–AKT pathways,
                                   maintained activity of the mutant oncoprotein but nor-               producing both proliferation and survival advantages26.
                                   mal cells are less dependent on the same factor for cell­            Melanoma cells harbouring a vulnerable KIT mutation
                                   ular survival13. However, as discussed below, a variety              when exposed to the tyrosine kinase inhibitor imatinib
                                   of approaches, as well as drug-associated features, exist            exhibit potent suppression of melanoma cell prolifera-
                                   to enhance the therapeutic index of targeted anticancer              tion, apoptosis and inhibitory effects on MAPK, PI3K–
                                   therapies.                                                           AKT, janus kinase (JAK)–signal transducer and activator
                                                                                                        of transcription (STAT) and anti-apoptotic pathways27.
                                   Transcription factors. MITF has been defined as the                      The clinical testing of imatinib in patients with
                                   master regulator of melanocyte development, differ-                  melanoma has been described in a series of case reports
                                   entiation and pigmentation14 (FIG. 1). Loss-of-function              and in a Phase II multi-institutional trial24,28,29. So far,
                                   mutations of MITF result in the complete absence of                  responses have been limited to a subset of patients
Oncogene addiction                 the melanocyte lineage. Amplification of MITF has                    harbouring certain mutations in KIT24. It is currently
Tumour cell dependency on          been identified in approximately 15% of melanomas15.                 unclear whether these limitations reflect varied capacity
the molecular activity of an
                                   Activation of the MAPK pathway, which occurs through                 of the drug for targeting specific mutant alleles or var-
oncogene.
                                   mutational events in a high proportion of melanomas,                 ied tumour dependency for specific mutant KIT alleles.
Mucosal                            has been shown to enhance the recruitment of the MITF                Additional multicentre Phase II trials are currently
Referring to the cellular          transcriptional co-activator and histone acetylatrans-               underway (TABLE 2) to evaluate agents that target KIT,
lining along internal cavities     ferase p300 (REF. 16) and to simultaneously accelerate               including imatinib, sunitinib, nilotinib and dasatinib.
such as the gastrointestinal,
genitourinary, oral or
                                   turnover of MITF17, at least partly through the activa-              Initial evidence suggests that a ratio of the presence of
respiratory tracts.                tion of MAPK-mediated proteasomal degradation of                     KIT mutant to wild-type alleles within a tumour greater
                                   MITF18. A recurrent activating point mutation in MITF                than one predicts improved response24, which suggests
Acral                              has recently been discovered in cases of familial mela-              that amplification of wild-type KIT is not predictive of
Refers to hairless skin regions,
                                   noma, and it seems to ablate a SUMO modification on                  a favourable response to imatinib. The current clinical
such as palms and soles.
                                   MITF19,190. Evidence of its gain-of-function activity is the         trials will help to assess whether differential sensitivities
Solar elastosis                    presence of non-blue eye colour in affected individu-                among the various KIT-targeting agents exist or correlate
Sun-induced chronic damage         als19. Suppression of MITF expression has been shown                 with particular KIT mutations. Potential mechanisms of
to elastin and other connective    to be lethal to most melanoma cell lines in vitro 20,21.             resistance are also being actively investigated. In gastro-
tissue components within the
dermis, typically seen in older
                                   Because MITF is a lineage survival factor for melano-                intestinal stromal tumours (GISTs), the acquisition of
people following chronic sun       cytes14, and because many melanomas retain expres-                   additional KIT mutations is a common mechanism
exposure.                          sion and dependence on MITF as a survival factor, it                 of resistance to KIT-targeted drugs30. Whether this is


350 | MAY 2012 | VOLUME 12                                                                                                        www.nature.com/reviews/cancer

                                                         © 2012 Macmillan Publishers Limited. All rights reserved
                Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 3 of 13
                                                                                                                                              REVIEWS

 Table 1 | Oncogenes and tumour suppressors that are thought to be drivers of melanomagenesis*
Gene                 Alteration                   Frequency                        Clinical subtypes of melanoma                 Pathways affected               Refs
                                                                                   that are affected                             by alteration
Kinases or signalling factors
BRAF                 Point mutation               50%                              All types, but particularly superficial       MAPK                                39,7
                                                                                   spreading and nodular melanoma
NRAS                 Point mutation               20%                              All types, but particularly superficial       MAPK, PI3K and                        7
                                                                                   spreading and nodular melanoma                RALGDS
KIT                  Point mutation               1% overall                       Acral lentiginous (10%), mucosal (10%)        MAPK and PI3K                       177
                                                                                   and, less commonly, lentigo maligna
CDK4                 Point mutation or            5%                               All types                                     Cell cycle                           96
                     amplification
CCND1                Amplification                10%                              All types                                     Cell cycle                            7
ERBB4                Point mutation               15–20%                           All types                                     PI3K                                178
AKT1, AKT2 and Point mutation or                  <1% point mutation; 25%          All types                                     PI3K                          86,179
AKT3           amplification                      amplification (AKT3)
NEDD9                Amplification                50–60%                           All types                                     Scaffold protein                    180
GNAQ                 Point mutation               <1% overall                      Uveal melanoma (40%)                          PKC pathway                          81
GNA11                Point mutation               <1% overall                      Uveal melanoma (40%)                          PKC pathway                          81
Transcription factors
MITF                 Amplification                20%                              All types                                     Melanocyte lineage                   15
                                                                                                                                 and cell cycle
MYC                  Amplification                20%                              All types                                     Cell cycle                          181
ETV1                 Amplification                15%                              All types                                     MITF                                182
Tumour suppressors
CDKN2Ap16            Point mutation or            30%                              All types                                     Cell cycle                          183
                     deletion
TP53                 Point mutation               5%                               All types                                     Cell cycle                          184
BAP1                 Point mutation               <1% overall                      Uveal melanoma (80%)                          BRCA1                               185
PTEN                 Point mutation or            50–60% point mutation or         All types                                     PI3K                                186
                     deletion                     hemizygous deletion; 10%
                                                  homozygous deletion
 BAP1, BRCA1-associated protein 1; CCND1, cyclin D1; CDK4, cyclin-dependent kinase 4; ETV1, ets variant 1; GNAQ, guanine nucleotide-binding protein; MITF,
 microphthalmia-associated transcription factor; PKC, protein kinase C; RALGDS, RAL guanine nucleotide dissociation stimulator. *Oncogenes that function
 dominantly (by gain-of-function alterations, primarily mutation or amplification) are categorized as kinases, signalling factors or transcription factors. Tumour
 suppressors are listed separately.


                                true for KIT-mutant melanomas, or whether additional                   activity has so far precluded the successful design of spe-
                                mechanisms are involved, such as amplification or the                  cific small-molecule antagonists. Small interfering RNA
                                activation of alternative signalling factors, needs to be              (siRNA)-mediated depletion of NRAS in melanoma
                                determined. There remains great enthusiasm for target-                 cell lines inhibits proliferation and renders cells much
                                ing KIT in mucosal, acral and chronically sun-damaged                  more sensitive to chemotherapy 33. Farnesyltransferase
                                melanoma subtypes, as KIT is a known oncogene with                     inhibitors (FTIs) were hoped to inhibit RAS activa-
                                validated inhibitors.                                                  tion by blocking farnesylation, a key post-translational
                                                                                                       modification of RAS34,35 that is also common in many
                                NRAS. NRAS mutations are found in a substantial                        membrane-localized proteins. One FTI, R115777 (also
                                subset of melanomas2, including those arising from                     known as tipifarnib), was evaluated in a single-agent,
                                intermittently sun-exposed skin, but not exclusively so.               single-arm Phase II trial in patients with metastatic
                                Activating mutations in NRAS occur at either codon                     melanoma36, but the lack of responses among the first
                                12 or codon 61 in melanoma31,32. NRAS mutations and                    14 patients led to the early closure of the trial. Although
                                BRAF‑V600E are thought to be mutually exclusive                        these patients were unselected with regard to the pres-
                                in most cases, which highlights the importance of                      ence or absence of NRAS mutations in their tumours
                                each in melanoma pathophysiology: either is sufficient                 (anticipated to occur in ~15%) a paucity of efficacy has
                                to constitutively activate the MAPK pathway, whereas                   been observed for this approach in other RAS-mutated
                                NRAS is thought to simultaneously activate the PI3K                    malignancies. In the absence of more specific RAS inhib-
                                pathway. Selective pharmacological inhibition of NRAS                  itors, it seems to be rational to investigate concomitant
                                remains technically challenging because its GTPase                     inhibition of RAS effector pathways.


NATURE REVIEWS | CANCER                                                                                                                 VOLUME 12 | MAY 2012 | 351

                                                        © 2012 Macmillan Publishers Limited. All rights reserved
                 Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 4 of 13
REVIEWS

 Table 2 | Drugs in clinical development for melanoma
 Oncogene         Pathway                         Drug                          Phase of clinical            Key trial findings (or NCT listing if trial is not
 or pathway                                                                     trial in melanoma            completed)
 Drugs targeting the MAPK pathway
 KIT              Growth factor receptor          Imatinib                      Phase II                     Completed; objective responses observed and
                                                                                                             correlated with type of KIT mutation24,187
                                                  Nilotinib                     Phase III first-line         NCT01028222
                                                                                Phase II second-line         NCT01099514
                                                  Dasatinib                     Phase II                     NCT00700882
 BRAF             MAPK                            Sorafenib (non-mutant-        Phase III                    Completed; failed to meet primary end point55,67
                                                  selective inhibitor)
                                                  XL‑281 (non-mutant-           Phase I                      Completed; efficacy data in melanoma not yet
                                                  selective inhibitor)                                       reported57
                                                  RAF‑265 (non-mutant-          Phase I                      NCT00095693
                                                  selective inhibitor)
                                                  PLX4032 (mutant-              Phase III                    Completed; met overall survival primary end
                                                  selective inhibitor)                                       point62,188
                                                  GSK2118436 (mutant-           Phase III                    Completed; data maturing, not yet presented60
                                                  selective inhibitor)
 MEK              MAPK                            AZD6244                       Phase II                     Completed; failed to demonstrate higher response
                                                                                                             rate in comparison to temozolomide79
                                                  PD0325901                     Phase I                      Completed; further clinical development
                                                                                                             terminated77
                                                  GSK1120212                    Phase III                    Completed; data maturing, not yet presented80
 Drugs targeting MAPK-independent oncogenes and pathways
 NRAS             RAS                             R115777                       Phase II                     Completed36
 PI3K             PI3K                            GDC0941                       Preclinical                  No ongoing trials in melanoma
                                                  XL147                         Preclinical                  No ongoing trials in melanoma
 AKT              PI3K                            MK‑2206                       Preclinical                  NCT01510444, in combination with AZD6244 (MEK
                                                                                                             inhibitor)
                                                  GSK690693                     Preclinical                  No ongoing trials in melanoma
 mTOR             PI3K                            Temsirolimus                  Phase II                     Completed89
 CDK2 (MITF)      Cell cycle                      SCH 727965                    Phase II                     NCT00937937
 CDK4             Cell cycle                      PD032991                      Preclinical                  No ongoing trials in melanoma
                                                  LY2835219                     Phase I expansion            NCT01394016
 HSP90            Protein chaperone               17-AAG                        Phase II                     Completed70
 HDAC             Histone acetylation          MS 275                           Phase II                     Completed189
                  (transcriptional repression)
                                               LBH589                           Phase II                     NCT01065467
 Notch            Developmental                   RO4929097                     Planned Phase II             NCT01120275, single agent in stage IV melanoma
 (γ-secretase)                                                                                               NCT01196416, in combination with cisplatin,
                                                                                                             vinblastine and temozolomide
                                                                                                             NCT01216787, in patients with resected stage III/
                                                                                                             IV melanoma
 CDK, cyclin-dependent kinase; HDAC, histone deacetylase; HSP90, heat shock protein 90; MITF, microphthalmia-associated transcription factor.


                               BRAF. BRAF is most highly expressed in neuronal tissues                 the T1796A point mutation that results in the V600E
                               and melanocytes, as well as in testis and haematopoietic                substitution, which causes the protein to be in the active
                               cells. MEK is the only known substrate of BRAF37. By                    conformation; this accounts for nearly 90% of all the
                               contrast, RAF1 (also known as CRAF) is activated on                     BRAF mutations found in clinical pathology samples,
                               RAS activation and can participate in signalling events                 including non-melanomas39. All other putative oncogenic
                               outside the MEK–MAPK pathway 38. Activating muta-                       BRAF mutations occur in exon 11 and exon 15 (where
                               tions in BRAF have been identified in approximately                     the T1796A mutation also resides), which encodes the
                               50% of all melanomas, with the vast majority found in                   kinase domain. Not all BRAF mutations have been
                               melanomas that arise from intermittently sun-exposed                    characterized, but those that have fall into two categories:
                               skin7,39. The most common of the BRAF mutations is                      those that cause RAS-independent activation of MEK


352 | MAY 2012 | VOLUME 12                                                                                                       www.nature.com/reviews/cancer

                                                      © 2012 Macmillan Publishers Limited. All rights reserved
                 Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 5 of 13
                                                                                                                                              REVIEWS

         MSH                         KIT ligand                                                          with BRAF‑V600E functioning as the dominant onco-
        MC1R                         KIT*                                           Cell membrane        protein in melanoma47–49. Interestingly, in the setting of
                                                                                                         wild-type BRAF with upstream activation of the RAS
     WNT
                                                                                                         pathway or NRAS mutation, inhibition of BRAF with
                                      RAS (NRAS*)        RAF (BRAF*)              MEK                    selective inhibitors leads to increased RAF1 activity and
                                                                                                         downstream MAPK pathway activity 41,50,51. This effect
                                                                                                         seems to involve the suppression of monomeric, catalyti-
                cAMP                                             ERK          RSK                        cally active BRAF‑V600E by the drug compared with its
                                                                                                         enhancement of wild-type RAF oligomerization in the
                                                                                                         context of upstream (RAS) pathway activation. In vivo,
               CREB                                                                       Nucleus        stably expressed BRAF siRNA in BRAF‑V600E human
                                                                       P     P                           melanoma cells transplanted into immunocompromised
                                  MITF*                                 MITF*           SUMO
                                                                              S                          mice greatly slowed the growth of these xenografts, but
                                                                                                         did not completely abrogate tumour growth49.
                                                                                                             Sorafenib (also known as BAY 43‑9006) was first
        SOX10       PAX3                     Diﬀerentiation                         Proliferation        selected for development as an inhibitor of RAF1 and
                                             and pigmentation                       and survival         is more than tenfold less potent against BRAF‑V600E52.
                                             (e.g. tyrosinase)                      (e.g. BCL-2)
                                                                                                         Sorafenib binds to RAF kinases in the inactive con-
                                                                                                         formation53. In vitro, sorafenib inhibits BRAF‑V600E
Figure 1 | Melanocyte differentiation: the MITF axis. The KITNature
                                                                  ligandReviews
                                                                         (also known  as
                                                                                  | Cancer               at nanomolar concentrations, but it is only cytotoxic
STEEL)–KIT receptor tyrosine kinase signalling pathway is essential for melanocyte                       to melanoma cells that express BRAF‑V600E at low
development. Four genes encoding proteins in this pathway are known to be melanoma
                                                                                                         micromolar concentrations, at which doses cells with
oncogenes: KIT, NRAS, BRAF and microphthalmia-associated transcription factor (MITF).
The MITF transcription factor is phosphorylated (P) by MAPK–ERK signalling, as well as by                wild-type BRAF are equally sensitive48. At the maximum
ribosomal S6 kinases (RSKs). The expression of MITF is regulated by the melanocyte-                      tolerated dose, sorafenib was found to have significant
stimulating hormone (MSH) pathway, the receptor of which is the G protein-coupled                        single-agent activity in renal cell carcinoma but not in
receptor melanocortin receptor 1 (MC1R; also known as MSHR) that is responsible for                      melanoma, presumably owing to the antagonism of
the red-hair variant phenotype associated with light pigmentation and elevated                           vascular endothelial growth factor receptor (VEGFR)
melanoma risk. Other pathways, such as WNT, contribute to MITF expression, and other                     by this agent 54,55. Mechanistic investigations suggest that
post-translational modifications such as the addition of the SUMO peptide (S) are also                   sorafenib does not effectively inhibit ERK activation56,
known to regulate MITF activity. MITF-target genes seem to regulate both differentiation                 thus more potent and selective RAF inhibitors have been
and pigmentation, and melanocyte proliferation and survival. Known mutated melanoma                      developed for clinical applications in melanoma.
oncogenes are depicted with an asterisk (NRAS, BRAF and MITF). Dashed arrows indicate
                                                                                                             RAF‑265 and XL281 are examples of broad-spectrum
signalling pathways involving multiple proteins or subcellular translocation. cAMP, cyclic
AMP; CREB, cAMP-responsive element-binding protein; PAX3, paired box 3; SOX10,                           kinase inhibitors that have a greater potency and mod-
SRY-box 10.                                                                                              estly improved selectivity for BRAF compared with
                                                                                                         sorafenib57,58. It remains to be seen whether the potency
                                                                                                         of these agents for BRAF will be sufficient to provide
                                    and ERK (including BRAF‑V600E) and those that have                   effective BRAF inhibition in patients. Meanwhile, sev-
                                    a minimal ability to directly phosphorylate MEK, but that            eral more highly selective BRAF inhibitors are being
                                    instead activate RAF1 directly 40. Whereas the simulta-              rapidly developed59–61. It has recently been reported
                                    neous occurrence of BRAF‑V600E and NRAS muta-                        that PLX4032 (also known as vemurafenib) extended
                                    tions are exceptionally rare events in newly diagnosed               the survival of patients with BRAF‑V600E metastatic
                                    melanomas, there is evidence for the co-occurrence of                melanoma compared with dacarbazine62. PLX4032 was
                                    non‑V600E BRAF mutations together with NRAS muta-                    developed with the crystal structure of BRAF‑V600E
                                    tion41. The introduction through exogenous expression                as the template in order to generate an inhibitor of the
                                    of BRAF‑V600E into melanocytes induces nevus (which                  active conformation63,64. In kinase assays, PLX4032 and
                                    has features of senescence) formation, whereas concomi-              related analogues inhibited BRAF‑V600E, wild-type
                                    tant mutation of p16 permits transformation in vitro, and            BRAF and RAF1 at similar concentrations65. However,
                                    concomitant deletion of Pten in mice or of tp53 (which               through BRAF‑V600E suppression, PLX4032 inhibits
                                    encodes p53) in zebrafish results in the formation of                the MAPK pathway and inhibits proliferation in mela-
                                    invasive and metastatic melanomas42–45. Concomitant                  noma cells while simultaneously stimulating wild-type
                                    induction of BRAF‑V600E and deletion of the Cdkn2a                   RAF activity in the context of upstream pathway acti-
                                    locus, which encodes both p16 and ARF, also leads to the             vation or mutation41,50,51. In a Phase I trial of PLX4032,
                                    formation of invasive melanoma in mice46. Most preclini-             ~70% of patients who were BRAF‑V600E‑positive had
Nevus
                                    cal studies investigating the potential therapeutic value of         at least 30% tumour shrinkage61; a subsequent trial
Benign pigmented lesion with
features of senescence that         targeting BRAF have focused on BRAF‑V600E. In vitro,                 demonstrated similar efficacy, with approximately 5%
can exhibit varying degrees of      the depletion of BRAF‑V600E using siRNA decreases                    of patients achieving complete response61. The observed
growth irregularity that may be     ERK activation, inhibits DNA synthesis and eventually                median time to progression of 7 months nearly doubled
concerning for transformation       induces some degree of apoptosis, whereas the deple-                 that conferred by the standard-of-care66,67.
to melanoma. Melanocytic
nevus refers to a benign
                                    tion of BRAF mRNA in melanoma cell lines lacking a                       In a Phase I trial with GSK2118436 (also known
pigmented lesion composed of        BRAF mutation had minimal effect 47. Knockdown of                    as dabrafenib), which also selected patients according
nests of melanocytes.               RAF1 by siRNA lacked these effects, which is consistent              to the presence of BRAF mutations, ten of 16 patients


NATURE REVIEWS | CANCER                                                                                                               VOLUME 12 | MAY 2012 | 353

                                                          © 2012 Macmillan Publishers Limited. All rights reserved
                  Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 6 of 13
REVIEWS

                                    treated at the two highest dose levels that were evalu-             expressing BRAF‑V600E, with some activity against
                                    ated experienced objective responses60. These early stud-           NRAS-mutant cells but little effect on BRAF and NRAS
                                    ies established BRAF‑V600E as a validated therapeutic               wild-type cells76,78. Whether this is a matter of residual
                                    target in melanoma despite the presence of numer-                   MEK activity despite high concentration of the drug
                                    ous concomitant genetic alterations that contribute                 or due to the fact that BRAF‑V600E is able to circum-
                                    to the formation and maintenance of these tumours.                  vent MEK inhibition by signalling through another
                                    Importantly, the more recent demonstration that single-             pathway is unknown. In a Phase I trial of PD0325901,
                                    agent treatment with PLX4032 produced an actual                     which included extensive investigation of target inhi-
                                    survival advantage (rather than purely tumour shrink-               bition in serial tumour biopsies, significant reduction
                                    age)62 probably contributed to the US Food and Drug                 in ERK phosphorylation was noted in patients with
                                    Administration (FDA) approval of this drug for the treat-           metastatic melanoma, but BRAF mutation status was
                                    ment of advanced or unresectable melanoma. Although                 generally unknown in these patients. One patient with
                                    much more investigation is needed to understand how                 a BRAF‑V600E mutation and one with an NRAS muta-
                                    to achieve durable and/or complete responses, these                 tion demonstrated objective responses. This observation
                                    data indicate that matching the relevant oncogene with a            helped to establish the proof-of-concept that MEK could
                                    potent and selective antagonist can alter the viability and         be an efficacious point of intervention. In a Phase II
                                    natural history of metastatic melanoma. Of note, sev-               trial of single-agent AZD6244, six of 100 genetically
                                    eral patients developed keratoacanthoma, a low-grade                unselected patients with metastatic melanoma expe-
                                    variant of squamous cell carcinoma of the skin, early in            rienced objective responses79. Retrospectively, 45 of
                                    the course of therapy with PLX4032 or GSK2118436.                   these patients were found to have BRAF mutations, five
                                    The growth of these lesions during therapy seems to                 of which were the responders (~11% response rate).
                                    be a consequence of a stimulatory effect of selective               It is unclear why only a small subset of BRAF-mutant
                                    BRAF inhibitors on the activity of the MAPK pathway                 patients responded, but a possibility is that there was
                                    in cells lacking BRAF mutations, in which upstream                  insufficient target inhibition at the maximum toler-
                                    activation of the MAPK pathway has occured41,50. In                 ated dose. The most recently evaluated and apparently
                                    keratoa­canthomas this frequently arises in the context of          most active MEK inhibitor, GSK1120212 (also known
                                    activating RAS mutations191. Notably, 20–30% of cutane-             as trametinib), produced objective responses in eight
                                    ous squamous cell carcinomas have HRAS mutations68,                 (40%) of the 20 patients with BRAF-mutant melanoma
                                    so it is plausible that similar mutations may predispose            treated in this Phase I trial80. There was no clear evi-
                                    to keratoacanthomas in the context of selective BRAF                dence of activity among a small cohort of patients with
                                    inhibitor therapy, particularly because these drugs are             metastatic melanoma harbouring activating mutations
                                    capable of activating RAF1 in the presence of upstream              in NRAS who were treated in the same trials. Although
                                    activating signals, such as receptor tyrosine kinase                this level of therapeutic activity validates MEK inhibition
                                    signalling or activating RAS mutations41,50,51.                     as a strategy in BRAF-mutant melanoma, the activity of
                                        There is evidence that mutated oncogenes, such as               these agents seems to be lower than that observed with
                                    BRAF‑V600E, may be particularly dependent on chaperone              a potent, selective BRAF inhibitor. It is unclear whether
                                    proteins that control their folding or trafficking, such            this reflects the underlying dependence of BRAF‑V600E
                                    as heat shock protein 90 (HSP90)69. A first-generation,             melanoma on BRAF–MEK signalling or whether these
                                    geldanamycin-derivative HSP90 inhibitor, tanespimycin,              inhibitors are unable to achieve adequate target inhibi-
                                    has been evaluated in a Phase II trial in melanoma.                 tion at clinically tolerable doses with the schedule of
                                    Activity was not clearly evident among 15 patients (nine            administration used.
                                    with BRAF mutations and six with wild-type BRAF)70,
                                    although additional analogues are early in clinical                 G protein-coupled receptor signalling. Recently, activat-
                                    development and would still be of interest in melanoma.             ing mutations in two highly related G protein-coupled
                                        A crucial area of active investigation is the discovery         receptor (GPCR) α-subunit signalling molecules, guanine
                                    of mechanisms conferring resistance to BRAF-targeted                nucleotide-binding protein Q (GNAQ) and GNA11, have
                                    therapies within BRAF-mutant melanomas71–75. As                     been described81. These seem to be found exclusively in
                                    described in BOX 1, multiple recent studies have revealed           approximately 70% to 80% of cases of uveal melanoma.
                                    escape mechanisms that rescue melanoma cell survival                It was previously known that KIT, NRAS and BRAF
G protein-coupled receptor
(GPCR). Family of cell surface
                                    in this setting. Ongoing high-priority research is focus-           mutations do not occur in uveal melanoma, so this
transmembrane proteins that         ing on the discovery of additional mechanisms of resist-            genetic discovery fills a large gap in knowledge regarding
are regulated by extracellular      ance, as well as rapid preclinical and clinical testing of          oncogenes in this particular clinical subtype. Like NRAS,
ligands to modulate intracellular   strategies to overcome such resistance.                             these GPCRs are not ATPases, and thus lack domains that
signalling via interactions with
                                                                                                        are readily amenable to pharmacological inhibition with
cofactors, the interaction of
which is mediated by guanine        MEK. MEK kinases, which function immediately                        standard small-molecule inhibitor strategies. GPCRs are
nucleotide molecules.               downstream of BRAF, have been considered as a                       known to activate numerous signal transduction path-
                                    potential point of intervention in the MAPK pathway                 ways, including those already known to be relevant in
Uveal melanoma                      in BRAF- and NRAS-mutant melanoma. PD0325901                        other subtypes of melanoma, such as the MAPK and
Melanoma arising in one of
three anatomic locations within
                                    and AZD6244 (also known as selumetinib) are potent and              PI3K pathways. In preclinical systems, MEK inhibition
the eye: the iris, the choroid      selective inhibitors of MEK1 and MEK2 (REFS 76,77).                 resulted in cell cycle arrest in a subpopulation of GNAQ-
or the ciliary body.                In vitro, both inhibit the proliferation of melanoma cells          mutant cells. Given the availability of MEK inhibitors for


354 | MAY 2012 | VOLUME 12                                                                                                        www.nature.com/reviews/cancer

                                                         © 2012 Macmillan Publishers Limited. All rights reserved
                  Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 7 of 13
                                                                                                                                          REVIEWS

 Box 1 | Resistance mechanisms to targeted BRAF‑V600E inhibition
                                                                                                       steps (such as direct PI3K inhibitors). The lack of PI3K
                                                                                                       and AKT inhibitors currently available for clinical inves-
 The emergence of NRAS-mutant clones                                                                   tigation in melanoma has turned attention to mTOR, for
 Co-occurrence of an activating NRAS mutation together with BRAF mutation is                           which numerous inhibitors are in clinical development.
 thought to occur rarely, if ever. However, selection during drug treatment of tumour                  In favour of this approach, rapamycin (also known as
 cells containing simultaneous BRAF plus NRAS mutation is predicted to induce
                                                                                                       sirolimus) has been reported to inhibit the proliferation
 resistance to BRAF-targeted therapy; mutation of NRAS and BRAF‑V600E have not yet
 been reported in the literature73.                                                                    of melanoma cell lines and was suggested to demonstrate
                                                                                                       synergy with sorafenib84,88. However, a Phase II clinical
 The amplification of MAP3K8 (also known as COT1)
                                                                                                       trial with single-agent temsirolimus (a rapamycin ana-
 The MAP3K8 kinase is overexpressed or genomically amplified in a subset of melanomas,
 and is capable of rescuing ERK pathway activation despite BRAF suppression by                         logue) resulted in only one objective response among 33
 BRAF-targeted drugs72.                                                                                patients with melanoma and in the early closure of the
                                                                                                       study 89. A Phase II trial combining sorafenib and tem-
 The overexpression of platelet-derived growth factor (PDGF)
 The PDGF–PDGF receptor pathway can be overactivated through changes in                                sirolimus is currently enrolling patients. mTOR inhibi-
 expression, and may rescue BRAF inhibition via alternative signalling around BRAF to                  tion also seems to sensitize melanoma cells to cytotoxic
 activate the MAPK and/or PI3K pathways73.                                                             chemotherapy 90, but such a combination has not been
 Increased insulin-like growth factor 1 receptor (IGF1R) signalling                                    clinically evaluated in melanoma. Although the MAPK
 Activation of this pathway may rescue BRAF suppression by activating MAPK or PI3K                     pathway might represent an essential point of interven-
 signalling75.                                                                                         tion in the treatment of melanoma, it is crucial that the
 The loss of PTEN and BCL‑2‑interacting mediator of cell death (BIM)                                   potential relevance of blocking the PI3K pathway in
 Intrinsic resistance to apoptosis on BRAF‑V600E suppression occurs on loss of the PI3K                conjunction with other therapeutic interventions is not
 antagonist PTEN. The mechanism involves regulated expression of the pro-apoptotic                     overlooked. It is also of great importance to understand
 factor BIM74.                                                                                         the mutational range of tumours that do (or do not)
 MEK mutation                                                                                          respond to such targeted approaches.
 The presence of a mutation in MEK1 (downstream of BRAF) restores MAPK pathway
 activation and confers resistance to BRAF-targeted drugs71.                                           Cell cycle checkpoints. Deregulation of cell cycle check-
 Alterations to BRAF                                                                                   points has been well described in melanoma91. Unlike
 Selection for an alternatively spliced variant of BRAF-V600E192 and amplification of the              other common solid tumours, genetic alterations of
 mutant BRAF allele193 confers resistance to BRAF inhibitors.                                          TP53 (which encodes p53) and retinoblastoma (RB1)
                                                                                                       are infrequently observed in melanoma92. However, the
                                                                                                       apoptotic function of p53 is deficient in melanoma 5.
                                   clinical evaluation (as noted above) clinical trials using          CDKN2Ap16 deletions, mutations or silencing occur
                                   them as single agents in uveal melanoma have been                   (collectively) at significant frequency, with consequent
                                   proposed (NCT01143402).                                             upregulation of CDK4 in both familial and sporadic mel-
                                                                                                       anoma93. Restoration of p16 expression in melanoma cell
                                   PI3K pathway. The loss of PTEN in a subset of melano-               lines results in the phosphorylation of RB and decreased
                                   mas, particularly some of those with BRAF mutations,                proliferation94. Pharmacological inhibition of cell cycle
                                   eliminates a mechanism of negative regulation of AKT                regulatory kinases, such as CDK4, which are deregulated
                                   and downstream components of the PI3K pathway82. Loss               when CDKN2Ap16 is deleted, are thus being explored as
                                   of PTEN seems to participate in the formation of a subset           possible therapeutic strategies95.
                                   of invasive melanomas83. Mice conditionally expressing                 The lack of p53‑dependent apoptotic activity in
                                   BRAF‑V600E in melanocytes developed benign melano-                  melanoma has been suggested to arise from the loss of
                                   cytic lesions that resembled nevi44. However, induction of          ARF, which is also encoded by the CDKN2A locus5. ARF
                                   BRAF‑V600E and homozygous deletion of Pten resulted                 suppresses the activity of MDM2, an antagonist of p53,
                                   in the extremely rapid and efficient formation of invasive          and MDM2 is also sometimes amplified in melanoma96.
                                   and metastatic melanomas. The independent therapeutic               The development of agents that restore p53 activity is of
                                   value of inhibiting the PI3K pathway in melanoma has                great interest in melanoma. One strategy currently under
                                   not been well established, but a substantial body of pre-           exploration is the development of inhibitors that disrupt
                                   clinical evidence supports targeting this pathway as an             the interaction of p53 with MDM2 (REF. 97). Signal trans-
                                   important adjunct to MAPK pathway-targeted therapy.                 duction inhibitors that modulate pathways that result in
                                   Both direct PI3K and mTOR inhibitors have been sug-                 the downregulation of MDM2 expression may indirectly
                                   gested to produce synergistic responses in combination              produce the same effect 87.
                                   with sorafenib or MEK inhibitors, but similar evidence
                                   has not yet been generated in combination with potent               Angiogenesis. Melanomas are highly vascular tumours
                                   and selective BRAF inhibitors84,85.                                 that frequently overexpress angiogenic factors, sug-
                                       The optimal point of therapeutic intervention in this           gesting the plausibility of targeting angiogenic path-
                                   pathway is unclear. Recent evidence suggests that either            ways clinically. VEGFA, platelet-derived growth factor
Cell cycle checkpoints             AKT or glycogen synthase kinase 3β (GSK3β) are poten-               (PDGF), basic fibroblast growth factor (bFGF; also
Nodal points in the cell cycle     tially promising targets within this pathway for mela-              known as FGF2) and interleukin‑8 (IL‑8) have been
that regulate the ability of the
cyclin-dependent kinases to
                                   noma86,87 because specific inhibitors of either may be less         linked to melanoma progression, although their precise
induce the progression through     likely to be associated with the same systemic toxicity as          association with prognosis is not fully understood98–105.
the phases of the cell cycle.      agents that inhibit the PI3K pathway at more upstream               As single agents, bevacizumab (an antibody that targets


NATURE REVIEWS | CANCER                                                                                                            VOLUME 12 | MAY 2012 | 355

                                                        © 2012 Macmillan Publishers Limited. All rights reserved
                  Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 8 of 13
REVIEWS

                                  VEGFA) and the VEGFR inhibitors, sorafenib and                       developed immune responses to more than one peptide
                                  axitinib, are associated with modest clinical activity               epitope expressed on the dendritic cells experienced
                                  in metastatic melanoma55,106,107. The most promising                 improved median survival (36 months versus 8 months;
                                  clinical results to date with single-agent anti-angiogenic           hazard ratio 6.3; p <0.0001). Additional methods to aug-
                                  therapies have been seen with axitinib and E7080 (also               ment dendritic cell function in patients include the
                                  known as lenvatinib) — agents that are distinguished                 co-administration of CpG oligodeoxynucleotides (which
                                  from other VEGFA and PDGF inhibitors by their potent                 are Toll-like receptor 9 (TLR9) agonists) or imiquimod
                                  inhibitory activity towards FGF receptor 107.                        (a TLR7 agonist), α‑galactosylceramide (which promotes
                                                                                                       dendritic cell and natural killer T (NKT) cell interactions
                                  Targeting the immune system                                          with tumour cells), fms-related tyrosine kinase 3 (FLT3)
                                  Melanoma has been a major focus for the study of cancer              ligand or GM‑CSF134–141.
                                  immunotherapies owing to the occurrence of spontane-                     Using whole cells in vaccination strategies offers the
                                  ous regression in primary tumours, the association of                ability to target immune responses for antigens that
                                  tumour-infiltrating lymphocytes, and the detection                   are either shared between patients or unique to each
                                  of antigen-specific cytotoxic T cells and antibodies in              patient 142. One approach uses genetically modified cells
                                  patients with melanoma108,109. Several families of mela-             that are engineered to secrete GM‑CSF143, the action of
                                  noma antigens have been identified as targets of cellular            which is dependent on coordinated antitumour immune
                                  immune responses including, melanocyte differentiation               responses mediated by CD4+ T cells and CD8+ T cells,
                                  antigens, such as melanoma antigen recognized by T cells 1           CD1d‑specific NKT cells, and tumour-specific antibod-
                                  (MART1; also known as melan‑A), gp100 (also known                    ies143–147. Phase I trials of vaccination with irradiated,
                                  as SILV and PMEL), tyrosinase (TYR), tyrosinase-                     autologous melanoma cells that were engineered to secrete
                                  related protein 1 (TYRP1; also known as DHICA oxi-                   GM‑CSF by retroviral- and adenoviral-mediated gene
                                  dase) and TYRP2 (also known as DCT); cancer-testis                   transfer in patients with metastatic melanoma demon-
                                  antigens that include the melanoma antigen (MAGE),                   strated T cell and plasma cell infiltrates effecting tumour
                                  B melanoma antigen (BAGE) and G antigen (GAGE) gene                  destruction in the majority of patients (determined by
                                  families, as well as NY‑ESO‑1 (also known as CTAG1);                 biopsies of pre-existing tumours)148,149. Approximately
                                  and mutated or overexpressed antigens with broad tissue              30% of patients remain alive with a minimum follow-up
                                  distribution such as β‑catenin, inhibitor of apoptosis               of 40 months, and 10% of the treated patients have no
                                  (IAP) proteins and CDK4 (REFS 110–123). There are                    evidence of disease following tumour harvest and com-
                                  also hundreds of melanoma antigens that have been                    pletion of the vaccination regimen. To build on the exten-
                                  identified as the targets of humoral immune responses.               sive experience with vaccination strategies, combinatorial
                                                                                                       approaches should now be considered.
                                  Enhancing melanoma immune responsiveness. Several
                                  antigen-specific vaccination strategies have been tested             Immune checkpoint blockade. Cytotoxic T lymphocyte-
                                  that include the use of peptide epitopes with strong affin-          associated antigen 4 (CTLA4) is essential for the natural
                                  ity for particular human leukocyte antigens (HLAs; mol-              development of regulatory T cells150. CTLA4 is a member
                                  ecules that modulate immune responsiveness)124, as well              of the immunoglobulin receptor superfamily and, when
                                  as the use of dendritic cells that are pretreated to take up         activated by ligand expressed on antigen-presenting
                                  antigenic peptides or that are engineered by gene transfer           cells, transmits an inhibitory signal, which results in
                                  techniques to express and subsequently process antigen               diminished immune responsiveness (for example, sup-
                                  for presentation on their surface, which thereby enhances            pression of autoimmune responsiveness). Antibodies
                                  T cell activation against melanoma cells125. Dendritic               that bind to the extracellular domains of CTLA4 and that
                                  cell vaccination can be divided into ex vivo and in vivo             block its inhibitory signalling can ‘revive’ antitumour
                                  approaches126. The ex vivo approach is possible owing to             immune responsiveness and can eliminate tumours
                                  the ability to manufacture large numbers of clinical-grade           in a variety of immunogenic tumour models151. The
Humoral immune responses          dendritic cells from haematopoietic stem and progeni-                combination of CTLA4 blockade and vaccination with
Immune responses mediated         tor cells or from precursor cells that are extracted from            irradiated tumour cells that were engineered to over-
by antibodies.                    human donors by pheresis; these cells are grown in the               express GM‑CSF resulted in improved efficacy against
                                  presence of granulocyte–macrophage colony stimulating                B16 melanoma and SM1 breast carcinoma xenograft
Pheresis
Removal of a blood
                                  factor (GM-CSF; also known as CSF2) for their expan-                 tumours compared with either CTLA4 blockade or the
component, as in removal of       sion into dendritic cells125,127–132. For example, a Phase I         tumour vaccine alone. The combination treatment was
autologous dendritic cells        trial that tested dendritic cells that were engineered to            capable of eliminating small pre-existing tumours while
(antigen-presenting cells),       express peptides representing the antigens MART1, TYR,               also protecting against subsequent tumour engraft-
which may be used for
                                  MAGE3 and gp100 included the immune adjuvants influ-                 ment152. This impressive antitumour immunity, however,
adoptive transfer.
                                  enza matrix peptide and keyhole limpet haemocyanin in                was associated with a loss of tolerance to normal mel-
Hazard ratio                      the therapy, and this was reported to be safe in 18 patients         anocytes, with approximately 50% of mice developing
The effect of a variable on the   with metastatic melanoma. These patients had a median                progressive fur depigmentation (vitiligo).
hazard (or risk) of an event      overall survival of 20 months, and four patients survived                CTLA4 antibody-mediated blockade has been
occurring.
                                  for 63 months or longer (although the precise relevance              tested in a number of clinical trials (TABLE 3). In a study
Autologous                        of these numbers is unclear owing to the lack of a control           of 14 HLA‑A*0201 patients with stage IV melanoma,
Pertaining to the host.           group in Phase I studies)133. Interestingly, patients who            the MDX‑010 antibody (also known as ipilimumab)


356 | MAY 2012 | VOLUME 12                                                                                                       www.nature.com/reviews/cancer

                                                        © 2012 Macmillan Publishers Limited. All rights reserved
                 Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 9 of 13
                                                                                                                                              REVIEWS

 Table 3 | Immunotherapy drugs in clinical development for melanoma
 Target                 Drug                               Phase of clinical trial       Key trial findings (or NCT listing if trial is not completed)
                                                           in melanoma
 CTLA4                  • Ipilimumab                       Phase III                     Completed; improved survival compared with peptide vaccine
                        • Tremelimumab                                                   as second line therapy; ipilimumab combined with dacarbazine
                                                                                         chemotherapy improved survival compared with dacarbazine alone
                                                                                         in previously untreated patients; tremelimumab did not confer a
                                                                                         survival difference compared with chemotherapy161,162
 PD1                    • BMS 936558 (MDX‑1106;            • Phase I/II                  Ongoing: activity seen, data maturing; Phase II in development
                          ONO‑4538)                        • Phase II in selected        (NCT00730639, NCT01295827 and NCT01435369)
                        • MK‑3475 (SCH900475)                cancers
                        • CT‑011
 PDL1                   BMS‑936559 (MDX‑1105‑01)           Phase I                       Ongoing; not yet presented (NCT00729664)
 4-1BB activation       BMS‑663513                         Phase II                      Completed Phase II; development on hold per company
 GITR activation        TRX518                             Phase I                       Development on hold
 CD40 activation        CP‑870,893                         Phase I/II                    Phase I completed174
 OX40                   OX40 agonsist (Portland            Phase I                       Ongoing (NCT01303705 and NCT01416844)
                        Providence Medical Center)
 CTLA4, cytotoxic T lymphocyte-associated antigen 4; GITR, glucocorticoid-induced TNF receptor-related gene; PD1, programmed cell death protein 1; PDL1, PD1 ligand 1.

                                 — which targets CTLA4 — was administered with                         with 6.4 months in the gp100 vaccine-alone group.
                                 vaccination of modified gp100 peptides emulsified in                  The majority of patients experienced an adverse event,
                                 incomplete Freund’s adjuvant153. Two patients experi-                 with 10% to 15% experiencing major immune-related
                                 enced tumour shrinkage to an undetectable degree, and                 adverse events that were dominated by rash and diar-
                                 one patient experienced partial shrinkage. However,                   rhoea. An additional Phase III study recently compared
                                 six patients experienced significant autoimmune tox-                  the effectiveness of CTLA4 blockade in combination
                                 icities that included inflammation of the large intes-                with the DNA-damaging chemotherapy drug dacar-
                                 tine, pituitary gland, liver and skin. Interestingly, all             bazine162. The combination improved survival with a
                                 of the patients who experienced disease regression                    similar adverse event profile to that observed in previ-
                                 also experienced significant autoimmune toxicities.                   ous studies. Interestingly, the incidence of elevated liver
                                 Similar autoimmune events have subsequently been                      function tests was higher but gastrointestinal events
                                 reported in several clinical studies154,155 in addition to            were less frequent than had been previously reported162.
                                 autoimmune complications of the liver, skin and kid-                  Additional combination trials with ipilimumab should
                                 ney. Gastrointestinal inflammation is the predominant                 be forthcoming, including combination with BRAF-
                                 autoimmune event, with an incidence of approximately                  targeted therapy. Ipilimumab has recently been approved
                                 21%156. As a result, it has been suggested that an associa-           by the FDA for the treatment of metastatic melanoma.
                                 tion exists between clinically significant autoimmunity                   Strategies to further improve antitumour immune
                                 and antitumour immune responses, both of which are                    responses focus on the enhancement of tumour antigen
                                 reversible when treatment stops and which sometimes                   presentation, the inhibition of immune regulation and
                                 require therapeutic intervention, such as the use of                  the amplification of T cell effector functions. The studies
                                 steroids. Serious adverse events typically limit contin-              of targeting dendritic cells and immunomodulation with
                                 ued treatment but, despite side effects that necessitate              CTLA4 blockade will soon be expanded to include other
                                 stopping treatment, patients may still receive a benefit              manipulations of the immune system that target negative
                                 in treating their cancer.                                             regulation (TABLE 3). Examples include antibodies to pro-
                                     Phase I, II and III clinical trials have been com-                grammed cell death protein 1 (PD1) and one of its ligands
                                 pleted with human monoclonal antibodies to CTLA4                      PDL1 (REFS 163–165), glucocorticoid-induced TNFR-
                                 (ipilimumab and tremelimumab). Currently, published                   related protein (GITR; also known as TNFRSF18)166,
Freund’s adjuvant                reports demonstrate overall response rates (partial or                inducible T cell co-stimulator (ICOS)167 and CD25 (also
A water-oil emulsion (to which
Mycobacterium Tuberculosis is
                                 complete) of 8–18% using standard clinical staging cri-               known as IL‑2Rα)168 (FIG. 2). PD1 has been shown to be
sometimes added, complete        teria. Responses can be delayed compared with those                   an important modulator of tumour immune responses in
Freund’s adjuvant), which may    observed with traditional cytotoxic therapies, but are                preclinical models, and is another member of the immune
potentiate immune responses      frequently durable156–160.                                            checkpoint. PDL1 is highly expressed in tumour cells from
when incorporated into a
                                     Building on these earlier clinical observations, a                several cancer types, including melanoma and renal cell
vaccine.
                                 large Phase III study of ipilimumab administered to                   carcinoma. This is important for the immune regula-
Immune checkpoint                previously treated patients with metastatic melanoma                  tion that occurs within the tumour micro­environment
Nodal point within signalling    was recently reported161. Patients were randomized to                 and is an area of current clinical investigation. CD25
pathways that modulates the      receive ipilimumab plus a gp100 peptide vaccine, ipili-               is one marker of regulatory immune cells. GITR and
ability of the immune system
to mount a robust response
                                 mumab alone or the gp100 vaccine alone. Ipilimumab,                   ICOS are additional signalling members that influ-
against a specific antigen or    either alone or with the vaccine, improved overall sur-               ence T cell potentiation and are of interest for future
group of antigens.               vival to a median of approximately 10 months, compared                clinical development, as well as strategies to counteract


NATURE REVIEWS | CANCER                                                                                                               VOLUME 12 | MAY 2012 | 357

                                                        © 2012 Macmillan Publishers Limited. All rights reserved
                  Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 10 of 13
REVIEWS

                                                                                                                        protocols, the ability to rationally manipulate a multi-
                           B7-1 or                                                           CTLA4                      tude of immune modulatory mechanisms will have great
                             B7-2                                                                                       clinical potential.
                                                                                      CD28
                                                  Antigen
                              MHC                                                 TCR                                   Conclusions
                                                                                        LAG3                            Although advanced melanoma remains a devastat-
  Dendritic cell,            PDL1
  tumour cell or                                                              PD1                                       ing disease, substantial progress has been made in
  parenchymal cell           PDL2                                                                                       identifying the contributing oncogenes and targeted
                                                                                                         T cell         small-molecule inhibitors. Targeted therapies directed
                          CD137L                                              CD137
                                                                                                                        against BRAF‑V600E and mutant KIT have, in par-
                           OX40L                                                OX40                                    ticular, produced major clinical responses in a fairly
                                                                                                                        predictable manner. However, these responses are not
                             B7H3                                                 ?                                     typically complete or durable. Thus, major effort is
                                                                                                                        needed to identify the mechanisms of resistance and
                               B7H                                                    ICOS
                                                                                                                        to further target them. Combination approaches are
                             B7H4                                                       ?                               also needed, and the choices of drug combinations
                          GITRL                                                             GITR
                                                                                                                        are vast. Combinations that include the PI3K path-
                                                                                                                        way or MEK are already underway or are in advanced
                           GAL9                                                                 TIM3
                                                                                                                        stages of preparation. Other combinations will include
Figure 2 | Immunomodulatory signalling. Cell surface molecular interactions provide                                     targeted agents plus immune checkpoint blockade or
numerous possibilities for influencing the activity of T cells against tumour cells. Key                                the addition of anti-angiogenic factors. Other attrac-
                                                                    Naturebeing
defined regulatory interactions are shown. Many of these are currently     Reviews    | Cancer
                                                                                targeted   or                           tive combination components will include anti-
are planned for clinical development with therapeutic intent. CTLA4, cytotoxic T lymphocyte-                            apoptotic factors or molecules that target lineage-
associated antigen 4; GAL9, galectin 9; GITR, glucocorticoid-induced TNFR-related                                       specific survival and signalling pathways. Agents
protein; GITRL, GITR ligand; ICOS, inducible T cell co-stimulator; LAG3, lymphocyte                                     that exhibit significant activity should be tested in
activation gene 3; MHC, major histocompatibility complex; PD1, programmed cell death                                    earlier stage patients in order to prevent, rather than
protein 1; PDL, PD1 ligand; TCR, T cell receptor; TIM3, T cell membrane protein 3.
                                                                                                                        treat, metastatic disease. Mechanisms of resistance to
                                                                                                                        immunotherapies need to be better understood and
                                       tumour-associated myeloid suppressor cells through the                           overcome. Despite the significant activity observed
                                       manipulation of reactive oxygen species (ROS). ROS                               with targeted agents in melanoma, converting these
Myeloid suppressor cells               promote the formation of myeloid suppressor cells that                           transient and exciting — but incomplete — clinical
Cells of the myeloid                   suppress antitumour immune responses in the tumour                               responses into more predictable cures remains a major
(granulocytic) lineage that inhibit    microenvironment169. Furthermore, strategies to poten-                           challenge. Perhaps targeted agents directed against
immune responsiveness and              tiate previously described immune modulation include                             previously ‘undruggable’ targets such as transcription
may limit antitumour immunity.
                                       NKT cell agonists such as α‑galactosylceramide170, ago-                          factors may serve as attractive combination partners.
Adoptive transfer                      nist antibodies to co-stimulatory molecules such as 4‑1BB                        Although the conversion of transient remissions to
A therapeutic strategy                 (also known as CD137 and TNFRSF9)171,172, CD40 (also                             stable cures remains a primary goal for melanoma
consisting of the removal of           known as TNFRSF5)173,174, CD28 (REF. 175) and OX40                               clinical investigators, the newly observed efficacy of
cells (typically immune cells),
                                       (also known as TNFRSF4)176. Along with the experience                            these targeted approaches represents unprecedented
ex vivo modulation (such as
population expansion) and the          of infusing ex vivo manufactured autologous antigen-                             progress and suggests that a new era has started for the
re-infusion of cells.                  specific T cells in patients through adoptive transfer                           treatment of melanoma.


1.   Padua, R. A., Barrass, N. & Currie, G. A. A novel              8.    Smalley, K. S. et al. Increased cyclin D1 expression can   15. Garraway, L. A. et al. Integrative genomic analyses
     transforming gene in a human malignant melanoma                      mediate BRAF inhibitor resistance in BRAF                      identify MITF as a lineage survival oncogene amplified in
     cell line. Nature 311, 671–673 (1984).                               V600E‑mutated melanomas. Mol. Cancer Ther. 7,                  malignant melanoma. Nature 436, 117–122 (2005).
2.   van ‘t Veer, L. J. et al. N.‑ras mutations in human                  2876–2883 (2008).                                              This study identified genomic amplifications of
     cutaneous melanoma from sun-exposed body sites.                9.    Smalley, K. S. et al. Identification of a novel subgroup       MITF, a lineage-specific regulator of melanocyte
     Mol. Cell. Biol. 9, 3114–3116 (1989).                                of melanomas with KIT/cyclin-dependent kinase‑4                development, as an oncogenic event in a subset of
3.   Tsao, H., Goel, V., Wu, H., Yang, G. & Haluska, F. G.                overexpression. Cancer Res. 68, 5743–5752 (2008).              melanomas.
     Genetic interaction between NRAS and BRAF                      10.   Topczewska, J. M. et al. Embryonic and tumorigenic         16. Price, E. R. et al. Lineage-specific signaling in
     mutations and PTEN/MMAC1 inactivation in                             pathways converge via Nodal signaling: role in                 melanocytes. C‑kit stimulation recruits p300/CBP to
     melanoma. J. Invest. Dermatol. 122, 337–341                          melanoma aggressiveness. Nature Med. 12,                       microphthalmia. J. Biol. Chem. 273, 17983–17986
     (2004).                                                              925–932 (2006).                                                (1998).
4.   Goel, V. K., Lazar, A. J., Warneke, C. L., Redston, M. S.      11.   Care, A. et al. HOXB7 constitutively activates basic       17. Wellbrock, C. et al. Oncogenic BRAF regulates
     & Haluska, F. G. Examination of mutations in BRAF,                   fibroblast growth factor in melanomas. Mol. Cell. Biol.        melanoma proliferation through the lineage specific
     NRAS, and PTEN in primary cutaneous melanoma.                        16, 4842–4851 (1996).                                          factor MITF. PLoS ONE 3, e2734 (2008).
     J. Invest. Dermatol. 126, 154–160 (2006).                      12.   Gupta, P. B. et al. The melanocyte differentiation         18. Wu, M. et al. c‑Kit triggers dual phosphorylations, which
5.   Yang, G., Rajadurai, A. & Tsao, H. Recurrent patterns                program predisposes to metastasis after neoplastic             couple activation and degradation of the essential
     of dual RB and p53 pathway inactivation in melanoma.                 transformation. Nature Genet. 37, 1047–1054                    melanocyte factor Mi. Genes Dev. 14, 301–312 (2000).
     J. Invest. Dermatol. 125, 1242–1251 (2005).                          (2005).                                                    19. Yokoyama, S. et al. A novel recurrent mutation in MITF
6.   Daniotti, M. et al. BRAF alterations are associated            13.   Weinstein, I. B. & Joe, A. K. Mechanisms of disease:           predisposes to familial and sporadic melanoma.
     with complex mutational profiles in malignant                        oncogene addiction—a rationale for molecular                   Nature 480, 99–103 (2011).
     melanoma. Oncogene 23, 5968–5977 (2004).                             targeting in cancer therapy. Nature Clin. Pract Oncol.     20. McGill, G. G. et al. Bcl2 regulation by the melanocyte
7.   Curtin, J. A. et al. Distinct sets of genetic alterations in         3, 448–457 (2006).                                             master regulator Mitf modulates lineage survival and
     melanoma. N. Engl. J. Med. 353, 2135–2147 (2005).              14.   Levy, C., Khaled, M. & Fisher, D. E. MITF: master              melanoma cell viability. Cell 109, 707–718 (2002).
     This manuscript helped to establish the presence                     regulator of melanocyte development and                    21. Du, J. et al. Critical role of CDK2 for melanoma growth
     of mutually exclusive, anatomically distinct subsets of              melanoma oncogene. Trends Mol. Med. 12,                        linked to its melanocyte-specific transcriptional
     melanomas that are driven by different oncogenes.                    406–414 (2006).                                                regulation by MITF. Cancer Cell 6, 565–576 (2004).




358 | MAY 2012 | VOLUME 12                                                                                                                              www.nature.com/reviews/cancer

                                                                    © 2012 Macmillan Publishers Limited. All rights reserved
                 Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 11 of 13
                                                                                                                                                               REVIEWS

22. Yokoyama, S. et al. Pharmacologic suppression of           48. Karasarides, M. et al. B‑RAF is a therapeutic target in     70. Solit, D. B. et al. Phase II trial of 17‑allylamino-
    MITF expression via HDAC inhibitors in the                     melanoma. Oncogene 23, 6292–6298 (2004).                        17‑demethoxygeldanamycin in patients with
    melanocyte lineage. Pigment Cell Melanoma Res. 21,         49. Sumimoto, H. et al. Inhibition of growth and invasive           metastatic melanoma. Clin. Cancer Res. 14,
    457–463 (2008).                                                ability of melanoma by inactivation of mutated BRAF             8302–8307 (2008).
23. Yokoyama, S., Salma, N. & Fisher, D. E. MITF pathway           with lentivirus-mediated RNA interference. Oncogene         71. Emery, C. M. et al. MEK1 mutations confer resistance
    mutations in melanoma. Pigment Cell Melanoma Res.              23, 6031–6039 (2004).                                           to MEK and B‑RAF inhibition. Proc. Natl Acad. Sci.
    22, 376–377 (2009).                                        50. Poulikakos, P. I., Zhang, C., Bollag, G., Shokat, K. M. &       USA 106, 20411–20416 (2009).
24. Carvajal, R. D. et al. KIT as a therapeutic target in          Rosen, N. RAF inhibitors transactivate RAF dimers               This paper demonstrates the ability of MEK1
    metastatic melanoma. JAMA 305, 2327–2334                       and ERK signalling in cells with wild-type BRAF. Nature         mutations to rescue BRAF-mutant melanomas from
    (2011).                                                        464, 427–430 (2011).                                            small-molecule BRAF inhibitors.
25. Beadling, C. et al. KIT gene mutations and copy            51. Hatzivassiliou, G. et al. RAF inhibitors prime wild-type    72. Johannessen, C. M. et al. COT drives resistance to
    number in melanoma subtypes. Clin. Cancer Res. 14,             RAF to activate the MAPK pathway and enhance                    RAF inhibition through MAP kinase pathway
    6821–6828 (2008).                                              growth. Nature 464, 431–435 (2010).                             reactivation. Nature 468, 968–972 (2010).
26. Webster, J. D., Kiupel, M. & Yuzbasiyan-Gurkan, V.         52. Wilhelm, S. M. et al. BAY 43–9006 exhibits broad                This study identified the activation of COT1 as a
    Evaluation of the kinase domain of c‑KIT in canine             spectrum oral antitumor activity and targets the RAF/           means of overcoming BRAF‑V600E inhibition in
    cutaneous mast cell tumors. BMC Cancer 6, 85 (2006).           MEK/ERK pathway and receptor tyrosine kinases                   melanoma.
27. Jiang, X. et al. Imatinib targeting of KIT-mutant              involved in tumor progression and angiogenesis.             73. Nazarian, R. et al. Melanomas acquire resistance to
    oncoprotein in melanoma. Clin. Cancer Res. 14,                 Cancer Res. 64, 7099–7109 (2004).                               B‑RAF(V600E) inhibition by RTK or N‑RAS
    7726–7732 (2008).                                          53. Wilhelm, S. et al. Discovery and development of                 upregulation. Nature 468, 973–977 (2010).
28. Hodi, F. S. et al. Major response to imatinib mesylate         sorafenib: a multikinase inhibitor for treating cancer.         This publication identified the acquisition of
    in KIT-mutated melanoma. J. Clin. Oncol. 26,                   Nature Rev. Drug Discov. 5, 835–844 (2006).                     resistance to BRAF-targeted therapy via
    2046–2051 (2008).                                          54. Ratain, M. et al. Preliminary antitumor activity of BAY         overactivity of the PDGFR signalling pathway or
29. Lutzky, J., Bauer, J. & Bastian, B. C. Dose-dependent,         43–9006 in metastatic renal cell carcinoma and other            NRAS activation.
    complete response to imatinib of a metastatic mucosal          advanced refractory solid tumors in a phase II              74. Paraiso, K. H. et al. PTEN loss confers BRAF inhibitor
    melanoma with a K642E KIT mutation. Pigment Cell               Randomized Discontinuation Trial (RDT). J.Clin. Oncol.          resistance to melanoma cells through the suppression of
    Melanoma Res. 21, 492–493 (2008).                              Abstr. 22, 4501 (2004).                                         BIM expression. Cancer Res. 71, 2750–2760 (2011).
30. Antonescu, C. R. The GIST paradigm: lessons for other      55. Eisen, T. et al. Sorafenib in advanced melanoma: a              This study demonstrates the importance of PTEN
    kinase-driven cancers. J. Pathol. 223, 251–261                 Phase II randomised discontinuation trial analysis. Br.         loss, altered PI3K pathway activation and BIM
    (2011).                                                        J. Cancer 95, 581–586 (2006).                                   expression in modulating the sensitivity to BRAF
31. Stevens, C. W., Manoharan, T. H. & Fahl, W. E.             56. Flaherty, K. T. et al. Phase I/II, pharmacokinetic and          inhibition of BRAF‑V600E‑mutated melanomas.
    Characterization of mutagen-activated cellular                 pharmacodynamic trial of BAY 43–9006 alone in               75. Villanueva, J. et al. Acquired resistance to BRAF
    oncogenes that confer anchorage independence to                patients with metastatic melanoma. J. Clin. Oncol.              inhibitors mediated by a RAF kinase switch in
    human fibroblasts and tumorigenicity to NIH 3T3                Abstr. 2005, 3037 (2005).                                       melanoma can be overcome by cotargeting MEK and
    cells: sequence analysis of an enzymatically amplified     57. Schwartz, G. K. et al. A phase I study of XL281, a              IGF‑1R/PI3K. Cancer Cell 18, 683–695 (2010).
    mutant HRAS allele. Proc. Natl Acad. Sci. USA 85,              selective oral RAF kinase inhibitor, in patients (Pts)          This study demonstrates the functionally important
    3875–3879 (1988).                                              with advanced solid tumors. J. Clin. Oncol. Abstr. 27,          roles of MEK and the IGF1R pathway in conferring
32. Yuasa, Y. et al. Mechanism of activation of an N‑ras           3513 (2009).                                                    resistance to BRAF‑V600E‑targeted melanoma
    oncogene of SW‑1271 human lung carcinoma cells.            58. Venetsanakos, E. et al. CHIR‑265, a novel inhibitor             therapy.
    Proc. Natl Acad. Sci. USA 81, 3670–3674 (1984).                that targets B‑Raf and VEGFR, shows efficacy in a           76. Davies, B. R. et al. AZD6244 (ARRY‑142886), a
33. Eskandarpour, M. et al. Suppression of oncogenic               broad range of preclinical models. Proc. Am. Assoc.             potent inhibitor of mitogen-activated protein kinase/
    NRAS by RNA interference induces apoptosis of                  Cancer Res. Abstr. 47, 4854 (2006).                             extracellular signal-regulated kinase kinase 1/2
    human melanoma cells. Int. J. Cancer 115, 65–73            59. Sala, E. et al. BRAF silencing by short hairpin RNA or          kinases: mechanism of action in vivo, pharmacokinetic/
    (2005).                                                        chemical blockade by PLX4032 leads to different                 pharmacodynamic relationship, and potential for
34. Yao, K. et al. In vitro hypoxia-conditioned colon cancer       responses in melanoma and thyroid carcinoma cells.              combination in preclinical models. Mol. Cancer Ther.
    cell lines derived from HCT116 and HT29 exhibit                Mol. Cancer Res. 6, 751–759 (2008).                             6, 2209–2219 (2007).
    altered apoptosis susceptibility and a more angiogenic     60. Kefford, R. et al. Phase I/II study of GSK2118436, a        77. Lorusso, P. et al. A phase 1–2 clinical study of a
    profile in vivo. Br. J. Cancer 93, 1356–1363 (2005).           selective inhibitor of oncogenic mutant BRAF kinase,            second generation oral MEK inhibitor, PD 0325901 in
35. Sebti, S. M. Protein farnesylation: implications for           in patients with metastatic melanoma and other solid            patients with advanced cancer. J. Clin. Oncol Abstr.
    normal physiology, malignant transformation, and               tumors. J. Clin. Oncol. Abstr. 28, 8503 (2010).                 23, 3011 (2005).
    cancer therapy. Cancer Cell 7, 297–300 (2005).             61. Flaherty, K. T. et al. Inhibition of mutated, activated     78. Solit, D. B. et al. BRAF mutation predicts sensitivity to
36. Gajewski, T. K. et al. Phase II study of the                   BRAF in metastatic melanoma. N. Engl. J. Med. 363,              MEK inhibition. Nature 439, 358–362 (2006).
    farnesyltransferase inhibitor R115777 in advanced              809–819 (2010).                                             79. Dummer, R. et al. AZD6244 (ARRY‑142886) vs
    melanoma: CALGB 500104. J. Clin. Oncol. Abstr. 24,             This study demonstrated major clinical activity for             temozolomide (TMZ) in patients (pts) with advanced
    8014 (2006).                                                   PLX4032 in its first evaluation in humans.                      melanoma: an open-label, randomized, multicenter,
37. Dhomen, N. & Marais, R. New insight into BRAF              62. Chapman, P. B. et al. Improved survival with                    phase II study. J. Clin. Oncol. 26, 9033 (2008).
    mutations in cancer. Curr. Opin. Genet. Dev. 17,               vemurafenib in melanoma with BRAF V600E                     80. Infante, J. R. et al. Safety and efficacy results from the
    31–39 (2007).                                                  mutation. N. Engl. J. Med. 364, 2507–2516 (2011).               first‑in‑human study of the oral MEK 1/2 inhibitor
38. Alavi, A., Hood, J. D., Frausto, R., Stupack, D. G. &          This clinical study demonstrated enhanced survival              GSK1120212. J. Clin. Oncol. Abstr. 28, 2503 (2010).
    Cheresh, D. A. Role of Raf in vascular protection from         features conferred by PLX4032 compared with                 81. Van Raamsdonk, C. D. et al. Frequent somatic
    distinct apoptotic stimuli. Science 301, 94–96                 dacarbazine in patients with advanced melanoma.                 mutations of GNAQ in uveal melanoma and blue
    (2003).                                                    63. Xie, P. et al. The crystal structure of BRAF in complex         naevi. Nature 457, 599–602 (2009).
39. Davies, H. et al. Mutations of the BRAF gene in human          with an organoruthenium inhibitor reveals a                 82. Guldberg, P. et al. Disruption of the MMAC1/PTEN
    cancer. Nature 417, 949–954 (2002).                            mechanism for inhibition of an active form of BRAF              gene by deletion or mutation is a frequent event in
    This publication first identified the occurrence of            kinase. Biochemistry 48, 5187–5198 (2009).                      malignant melanoma. Cancer Res. 57, 3660–3663
    activating mutations in BRAF in melanomas (and in          64. King, A. J. et al. Demonstration of a genetic                   (1997).
    other malignancies).                                           therapeutic index for tumors expressing oncogenic           83. Wu, H., Goel, V. & Haluska, F. G. PTEN signaling
40. Smalley, K. S. et al. CRAF inhibition induces apoptosis        BRAF by the kinase inhibitor SB‑590885. Cancer Res.             pathways in melanoma. Oncogene 22, 3113–3122
    in melanoma cells with non‑V600E BRAF mutations.               66, 11100–11105 (2006).                                         (2003).
    Oncogene 28, 685–694 (2009).                               65. Tsai, J. et al. Discovery of a selective inhibitor of       84. Molhoek, K. R., Brautigan, D. L. & Slingluff, C. L. Jr.
41. Heidorn, S. J. et al. Kinase-dead BRAF and oncogenic           oncogenic B‑Raf kinase with potent antimelanoma                 Synergistic inhibition of human melanoma
    RAS cooperate to drive tumor progression through               activity. Proc. Natl Acad. Sci. USA 105, 3041–3046              proliferation by combination treatment with B‑Raf
    CRAF. Cell 140, 209–221 (2010).                                (2008).                                                         inhibitor BAY43–9006 and mTOR inhibitor
42. Michaloglou, C. et al. BRAFE600‑associated                 66. Middleton, M. R. et al. Randomized phase III study of           Rapamycin. J. Transl. Med. 3, 39 (2005).
    senescence-like cell cycle arrest of human naevi.              temozolomide versus dacarbazine in the treatment of         85. Meier, F. et al. The RAS/RAF/MEK/ERK and PI3K/AKT
    Nature 436, 720–724 (2005).                                    patients with advanced metastatic malignant                     signaling pathways present molecular targets for the
43. Wellbrock, C. et al. V599EB‑RAF is an oncogene in              melanoma. J. Clin. Oncol. 18, 158–166 (2000).                   effective treatment of advanced melanoma. Front.
    melanocytes. Cancer Res. 64, 2338–2342 (2004).             67. Hauschild, A. et al. Results of a phase III, randomized,        Biosci. 10, 2986–3001 (2005).
44. Dankort, D. et al. Braf(V600E) cooperates with Pten            placebo-controlled study of sorafenib in combination        86. Stahl, J. M. et al. Deregulated Akt3 activity promotes
    loss to induce metastatic melanoma. Nature Genet.              with carboplatin and paclitaxel as second-line                  development of malignant melanoma. Cancer Res. 64,
    41, 544–552 (2009).                                            treatment in patients with unresectable stage III or            7002–7010 (2004).
45. Patton, E. E. et al. BRAF mutations are sufficient to          stage IV melanoma. J. Clin. Oncol. 27, 2823–2830            87. Smalley, K. S. et al. An organometallic protein kinase
    promote nevi formation and cooperate with p53 in the           (2009).                                                         inhibitor pharmacologically activates p53 and induces
    genesis of melanoma. Curr. Biol. 15, 249–254               68. Corominas, M., Kamino, H., Leon, J. & Pellicer, A.              apoptosis in human melanoma cells. Cancer Res. 67,
    (2005).                                                        Oncogene activation in human benign tumors of the               209–217 (2007).
46. Dhomen, N. et al. Oncogenic Braf induces melanocyte            skin (keratoacanthomas): is HRAS involved in                88. Romano, M. F. et al. Rapamycin inhibits doxorubicin-
    senescence and melanoma in mice. Cancer Cell 15,               differentiation as well as proliferation? Proc. Natl            induced NF‑κB/Rel nuclear activity and enhances the
    294–303 (2009).                                                Acad. Sci. USA 86, 6372–6376 (1989).                            apoptosis of melanoma cells. Eur. J. Cancer 40,
47. Hingorani, S. R., Jacobetz, M. A., Robertson, G. P.,       69. da Rocha Dias, S. et al. Activated B‑RAF is an Hsp90            2829–2836 (2004).
    Herlyn, M. & Tuveson, D. A. Suppression of                     client protein that is targeted by the anticancer drug      89. Margolin, K. et al. CCI‑779 in metastatic melanoma: a
    BRAF(V599E) in human melanoma abrogates                        17‑allylamino-17‑demethoxygeldanamycin. Cancer                  phase II trial of the California Cancer Consortium.
    transformation. Cancer Res. 63, 5198–5202 (2003).              Res. 65, 10686–10691 (2005).                                    Cancer 104, 1045–1048 (2005).




NATURE REVIEWS | CANCER                                                                                                                               VOLUME 12 | MAY 2012 | 359

                                                               © 2012 Macmillan Publishers Limited. All rights reserved
                  Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 12 of 13
REVIEWS

90. Thallinger, C. et al. Comparison of a treatment                 112. Van den Eynde, B. et al. A new family of genes coding      134. Slingluff, C. L. Jr. et al. Clinical and immunologic
     strategy combining CCI‑779 plus DTIC versus DTIC                    for an antigen recognized by autologous cytolytic T             results of a randomized phase II trial of vaccination
     monotreatment in human melanoma in SCID mice.                       lymphocytes on a human melanoma. J. Exp. Med.                   using four melanoma peptides either administered in
     J. Invest. Dermatol. 127, 2411–2417 (2007).                         182, 689–698 (1995).                                            granulocyte-macrophage colony-stimulating factor in
91. Wang, Y. & Becker, D. Differential expression of the            113. van der Bruggen, P. et al. A gene encoding an                   adjuvant or pulsed on dendritic cells. J. Clin. Oncol.
     cyclin-dependent kinase inhibitors p16 and p21 in the               antigen recognized by cytolytic T lymphocytes on a              21, 4016–4026 (2003).
     human melanocytic system. Oncogene 12,                              human melanoma. Science 254, 1643–1647                     135. Fong, L. et al. Altered peptide ligand vaccination with
     1069–1075 (1996).                                                   (1991).                                                         Flt3 ligand expanded dendritic cells for tumor
92. Jonsson, G. et al. Genomic profiling of malignant               114. Van Der Bruggen, P. et al. Tumor-specific shared                immunotherapy. Proc. Natl Acad. Sci. USA 98,
     melanoma using tiling-resolution arrayCGH. Oncogene                 antigenic peptides recognized by human T cells.                 8809–8814 (2001).
     26, 4738–4748 (2007).                                               Immunol. Rev. 188, 51–64 (2002).                           136. Krieg, A. M. CpG motifs: the active ingredient in
93. Kamb, A. et al. A cell cycle regulator potentially              115. Brichard, V. et al. The tyrosinase gene codes for an            bacterial extracts? Nature Med. 9, 831–835 (2003).
     involved in genesis of many tumor types. Science 264,               antigen recognized by autologous cytolytic T               137. Srivastava, P. K. Peptide-binding heat shock proteins
     436–440 (1994).                                                     lymphocytes on HLA‑A2 melanomas. J. Exp. Med.                   in the endoplasmic reticulum: role in immune response
94. Rotolo, S. et al. Effects on proliferation and                       178, 489–495 (1993).                                            to cancer and in antigen presentation. Adv. Cancer
     melanogenesis by inhibition of mutant BRAF and                 116. Coulie, P. G. et al. A new gene coding for a                    Res. 62, 153–177 (1993).
     expression of wild-type INK4A in melanoma cells. Int.               differentiation antigen recognized by autologous           138. Smyth, M. J. et al. NKT cells - conductors of tumor
     J. Cancer 115, 164–169 (2005).                                      cytolytic T lymphocytes on HLA‑A2 melanomas. J. Exp.            immunity? Curr. Opin. Immunol. 14, 165–171
95. O’Dwyer P. J. et al. A phase I dose escalation trial of a            Med. 180, 35–42 (1994).                                         (2002).
     daily oral CDK 4/6 inhibitor PD‑0332991. J. Clin.              117. Kabbinavar, F. et al. Phase II, randomized trial           139. Rosenberg, S. A. et al. Immunologic and therapeutic
     Oncol. Abstr. 25, 3550 (2007).                                      comparing bevacizumab plus fluorouracil (FU)/                   evaluation of a synthetic peptide vaccine for the
96. Muthusamy, V. et al. Amplification of CDK4 and                       leucovorin (LV) with FU/LV alone in patients with               treatment of patients with metastatic melanoma.
     MDM2 in malignant melanoma. Genes Chromosomes                       metastatic colorectal cancer. J. Clin. Oncol. 21, 60–65         Nature Med. 4, 321–327 (1998).
     Cancer 45, 447–454 (2006).                                          (2003).                                                    140. Coulie, P. G. et al. Cytolytic T‑cell responses of cancer
97. Shangary, S. et al. Reactivation of p53 by a specific           118. Kawakami, Y. et al. Cloning of the gene coding for a            patients vaccinated with a MAGE antigen. Immunol.
     MDM2 antagonist (MI‑43) leads to p21‑mediated cell                  shared human melanoma antigen recognized by                     Rev. 188, 33–42 (2002).
     cycle arrest and selective cell death in colon cancer.              autologous T cells infiltrating into tumor. Proc. Natl     141. Bendandi, M. et al. Complete molecular remissions
     Mol. Cancer Ther. 7, 1533–1542 (2008).                              Acad. Sci. USA 91, 3515–3519 (1994).                            induced by patient-specific vaccination plus
98. Potti, A. et al. Immunohistochemical determination of           119. Kawakami, Y. et al. Identification of a human                   granulocyte-monocyte colony-stimulating factor
     vascular endothelial growth factor (VEGF)                           melanoma antigen recognized by tumor-infiltrating               against lymphoma. Nature Med. 5, 1171–1177
     overexpression in malignant melanoma. Anticancer                    lymphocytes associated with in vivo tumor rejection.            (1999).
     Res. 23, 4023–4026 (2003).                                          Proc. Natl Acad. Sci. USA 91, 6458–6462 (1994).            142. Hodi, F. S. & Dranoff, G. Genetically modified tumor
99. Reed, J. A., McNutt, N. S., Prieto, V. G. & Albino, A. P.       120. Kawakami, Y. et al. Identification of the                       cell vaccines. Surg. Oncol. Clin. N. Am. 7, 471–485
     Expression of transforming growth factor‑β2 in                      immunodominant peptides of the MART‑1 human                     (1998).
     malignant melanoma correlates with the depth of                     melanoma antigen recognized by the majority of             143. Dranoff, G. et al. Vaccination with irradiated tumor
     tumor invasion. Implications for tumor progression.                 HLA‑A2‑restricted tumor infiltrating lymphocytes.               cells engineered to secrete murine granulocyte-
     Am. J. Pathol. 145, 97–104 (1994).                                  J. Exp. Med. 180, 347–352 (1994).                               macrophage colony-stimulating factor stimulates
100. Straume, O. & Akslen, L. A. Importance of vascular             121. Kawakami, Y., Sumimoto, H., Fujita, T. & Matsuzaki, Y.          potent, specific, and long-lasting anti-tumor
     phenotype by basic fibroblast growth factor, and                    Immunological detection of altered signaling                    immunity. Proc. Natl Acad. Sci. USA 90, 3539–3543
     influence of the angiogenic factors basic fibroblast                molecules involved in melanoma development. Cancer              (1993).
     growth factor/fibroblast growth factor receptor‑1 and               Metastasis Rev. 24, 357–366 (2005).                        144. Mach, N. et al. Differences in dendritic cells stimulated
     ephrin‑A1/EphA2 on melanoma progression. Am.                   122. Robbins, P. F. et al. A mutated β-catenin gene encodes          in vivo by tumors engineered to secrete granulocyte-
     J. Pathol. 160, 1009–1019 (2002).                                   a melanoma-specific antigen recognized by tumor                 macrophage colony-stimulating factor or Flt3‑ligand.
101. Barnhill, R. L., Xiao, M., Graves, D. & Antoniades,                 infiltrating lymphocytes. J. Exp. Med. 183,                     Cancer Res. 60, 3239–3246 (2000).
     H. N. Expression of platelet-derived growth factor                  1185–1192 (1996).                                          145. Huang, A. Y. et al. Role of bone marrow-derived cells
     (PDGF)‑A, PDGF‑B and the PDGF-α receptor, but                  123. Wolfel, T. et al. A p16INK4a‑insensitive CDK4                   in presenting MHC class I‑restricted tumor antigens.
     not the PDGF-β receptor, in human malignant                         mutant targeted by cytolytic T lymphocytes in a                 Science 264, 961–965 (1994).
     melanoma in vivo. Br. J. Dermatol. 135, 898–904                     human melanoma. Science 269, 1281–1284                     146. Shen, Z., Reznikoff, G., Dranoff, G. & Rock, K. L.
     (1996).                                                             (1995).                                                         Cloned dendritic cells can present exogenous antigens
102. Rofstad, E. K. & Halsor, E. F. Vascular endothelial            124. Machiels, J. P., van Baren, N. & Marchand, M.                   on both MHC class I and class II molecules.
     growth factor, interleukin 8, platelet-derived                      Peptide-based cancer vaccines. Semin. Oncol. 29,                J. Immunol. 158, 2723–2730 (1997).
     endothelial cell growth factor, and basic fibroblast                494–502 (2002).                                            147. Hung., K. et al. The central role of CD4+ T cells in the
     growth factor promote angiogenesis and metastasis in           125. Young, J. W. & Inaba, K. Dendritic cells as adjuvants           antitumor immune response. J. Exp. Med. 188,
     human melanoma xenografts. Cancer Res. 60,                          for class I major histocompatibility complex-                   2357–2368 (1998).
     4932–4938 (2000).                                                   restricted antitumor immunity. J. Exp. Med. 183,           148. Soiffer, R. et al. Vaccination with irradiated autologous
103. Forsberg, K., Valyi-Nagy, I., Heldin, C. H., Herlyn, M. &           7–11 (1996).                                                    melanoma cells engineered to secrete human
     Westermark, B. Platelet-derived growth factor (PDGF)           126. Zhang, S., Wang, Q. & Miao, B. Review: dendritic cell-          granulocyte-macrophage colony-stimulating factor
     in oncogenesis: development of a vascular connective                based vaccine in the treatment of patients with                 generates potent antitumor immunity in patients with
     tissue stroma in xenotransplanted human melanoma                    advanced melanoma. Cancer Biother. Radiopharm.                  metastatic melanoma. Proc. Natl Acad. Sci. USA 95,
     producing PDGF-BB. Proc. Natl Acad. Sci. USA 90,                    22, 501–507 (2007).                                             13141–13146 (1998).
     393–397 (1993).                                                127. Cerundolo, V., Hermans, I. F. & Salio, M. Dendritic        149. Soiffer, R. et al. Vaccination with irradiated,
104. Nurnberg, W., Tobias, D., Otto, F., Henz, B. M. &                   cells: a journey from laboratory to clinic. Nature              autologous melanoma cells engineered to secrete
     Schadendorf, D. Expression of interleukin‑8 detected                Immunol. 5, 7–10 (2004).                                        granulocyte-macrophage colony-stimulating factor by
     by in situ hybridization correlates with worse                 128. Banchereau, J. et al. Immune and clinical responses in          adenoviral-mediated gene transfer augments
     prognosis in primary cutaneous melanoma. J. Pathol.                 patients with metastatic melanoma to CD34+                      antitumor immunity in patients with metastatic
     189, 546–551 (1999).                                                progenitor-derived dendritic cell vaccine. Cancer Res.          melanoma. J. Clin. Oncol. 21, 3343–3350 (2003).
105. Ugurel, S., Rappl, G., Tilgen, W. & Reinhold, U.                    61, 6451–6458 (2001).                                      150. Chambers, C. A., Sullivan, T. J. & Allison, J. P.
     Increased serum concentration of angiogenic factors in         129. Su, Z. et al. Immunological and clinical responses in           Lymphoproliferation in CTLA‑4‑deficient mice is
     malignant melanoma patients correlates with tumor                   metastatic renal cancer patients vaccinated with                mediated by costimulation-dependent activation of
     progression and survival. J. Clin. Oncol. 19, 577–583               tumor RNA-transfected dendritic cells. Cancer Res.              CD4+ T cells. Immunity 7, 885–895 (1997).
     (2001).                                                             63, 2127–2133 (2003).                                      151. Leach, D. R., Krummel, M. F. & Allison, J. P.
106. Varker, K. A. et al. A randomized phase 2 trial of             130. Schuler-Thurner, B. et al. Rapid induction of tumor-            Enhancement of antitumor immunity by CTLA‑4
     bevacizumab with or without daily low-dose interferon               specific type 1 T helper cells in metastatic melanoma           blockade. Science 271, 1734–1736 (1996).
     alfa‑2b in metastatic malignant melanoma. Ann. Surg.                patients by vaccination with mature, cryopreserved,        152. van Elsas, A. et al. Elucidating the autoimmune and
     Oncol. 14, 2367–2376 (2007).                                        peptide-loaded monocyte-derived dendritic cells.                antitumor effector mechanisms of a treatment based
107. Fruehauf, J. P. et al. Axitinib (AG‑013736) in patients             J. Exp. Med. 195, 1279–1288 (2002).                             on cytotoxic T lymphocyte antigen‑4 blockade in
     with metastatic melanoma: a phase II study. J. Clin.           131. Mullins, D. W. et al. Route of immunization with                combination with a B16 melanoma vaccine:
     Oncol. Abstr. 26, 9006 (2008).                                      peptide-pulsed dendritic cells controls the distribution        comparison of prophylaxis and therapy. J. Exp. Med.
108. Clark, W. H. Jr. et al. Model predicting survival in                of memory and effector T cells in lymphoid tissues and          194, 481–489 (2001).
     stage I melanoma based on tumor progression. J. Natl                determines the pattern of regional tumor control.          153. Phan, G. Q. et al. Cancer regression and autoimmunity
     Cancer Inst. 81, 1893–1904 (1989).                                  J. Exp. Med. 198, 1023–1034 (2003).                             induced by cytotoxic T lymphocyte-associated antigen
109. Ferradini, L. et al. Analysis of T cell receptor variability   132. Dhodapkar, M. V., Steinman, R. M., Krasovsky, J.,               4 blockade in patients with metastatic melanoma.
     in tumor-infiltrating lymphocytes from a human                      Munz, C. & Bhardwaj, N. Antigen-specific inhibition of          Proc. Natl Acad. Sci. USA 100, 8372–8377 (2003).
     regressive melanoma. Evidence for in situ T cell clonal             effector T cell function in humans after injection of      154. O’Day, S. J. et al. Efficacy and safety of ipilimumab
     expansion. J. Clin. Invest. 91, 1183–1190 (1993).                   immature dendritic cells. J. Exp. Med. 193, 233–238             monotherapy in patients with pretreated advanced
110. Van den Eynde, B. & Brichard, V. G. New tumor                       (2001).                                                         melanoma: a multicenter single-arm phase II study.
     antigens recognized by T cells. Curr. Opin. Immunol. 7,        133. Fay, J. W. et al. Long-term outcomes in patients with           Ann. Oncol. 21, 1712–1717 (2010).
     674–681 (1995).                                                     metastatic melanoma vaccinated with melanoma               155. Wolchok, J. D. et al. Ipilimumab monotherapy in
111. Van den Eynde, B. et al. Presence on a human                        peptide-pulsed CD34+ progenitor-derived dendritic               patients with pretreated advanced melanoma: a
     melanoma of multiple antigens recognized by                         cells. Cancer Immunol. Immunother. 55, 1209–1218                randomised, double-blind, multicentre, phase 2, dose-
     autologous CTL. Int. J. Cancer 44, 634–640 (1989).                  (2006).                                                         ranging study. Lancet Oncol. 11, 155–164 (2010).




360 | MAY 2012 | VOLUME 12                                                                                                                             www.nature.com/reviews/cancer

                                                                    © 2012 Macmillan Publishers Limited. All rights reserved
                 Case 3:16-md-02691-RS Document 1003-17 Filed 11/05/19 Page 13 of 13
                                                                                                                                                                    REVIEWS

156. Wolchok, J. D. & Saenger, Y. The mechanism of             170. Chang, D. H. et al. Sustained expansion of NKT cells        185. Harbour, J. W. et al. Frequent mutation of BAP1 in
     anti‑CTLA‑4 activity and the negative regulation of            and antigen-specific T cells after injection of                  metastasizing uveal melanomas. Science 330,
     T‑cell activation. Oncologist 13, 2–9 (2008).                  α‑galactosyl‑ceramide loaded mature dendritic cells in           1410–1413 (2010).
157. Lens, M., Ferrucci, P. F. & Testori, A. Anti‑CTLA4             cancer patients. J. Exp. Med. 201, 1503–1517                186. Stark, M. & Hayward, N. Genome-wide loss of
     monoclonal antibody Ipilimumab in the treatment of             (2005).                                                          heterozygosity and copy number analysis in
     metastatic melanoma: recent findings. Recent Pat.         171. Kwon, B., Lee, H. W. & Kwon, B. S. New insights into             melanoma using high-density single-nucleotide
     Anticancer Drug Discov. 3, 105–113 (2008).                     the role of 4–1BB in immune responses: beyond                    polymorphism arrays. Cancer Res. 67, 2632–2642
158. Fong, L. & Small, E. J. Anti-cytotoxic T‑lymphocyte            CD8+ T cells. Trends Immunol. 23, 378–380                        (2007).
     antigen‑4 antibody: the first in an emerging class of          (2002).                                                     187. Guo, J. Phase II, open-label, single-arm trial of
     immunomodulatory antibodies for cancer treatment.         172. Kwon, B. S. et al. Immune responses in 4–1BB                     imatinib mesylate in patients with metastatic
     J. Clin. Oncol. 26, 5275–5283 (2008).                          (CD137)-deficient mice. J. Immunol. 168,                         melanoma harboring c‑Kit mutation or amplification.
159. O’Day, S. J., Hamid, O. & Urba, W. J. Targeting                5483–5490 (2002).                                                J. Clin. Oncol. 29, 2904–2909 (2011).
     cytotoxic T‑lymphocyte antigen‑4 (CTLA‑4): a novel        173. Schultze, J. L., Grabbe, S. & von Bergwelt-Baildon,         188. Flaherty, K. T. et al. Inhibition of mutated, activated
     strategy for the treatment of melanoma and other               M. S. DCs and CD40‑activated B cells: current and                BRAF in metastatic melanoma. N. Engl. J. Med. 363,
     malignancies. Cancer 110, 2614–2627 (2007).                    future avenues to cellular cancer immunotherapy.                 809–819 (2010).
160. Keilholz, U. CTLA‑4: negative regulator of the immune          Trends Immunol. 25, 659–664 (2004).                         189. Hauschild, A. et al. Multicenter phase II trial of the
     response and a target for cancer therapy.                 174. Vonderheide, R. et al. Clinical activity and immune              histone deacetylase inhibitor pyridylmethyl-
     J. Immunother. 31, 431–439 (2008).                             modulation in cancer patients treated with                       N‑{4‑[(2‑aminophenyl)-carbamoyl]-benzyl}-carbamate
161. Hodi, F. S. et al. Improved survival with ipilimumab in        CP‑870,893, a novel CD40 agonist monoclonal                      in pretreated metastatic melanoma. Melanoma Res.
     patients with metastatic melanoma. N. Engl. J. Med.            antibody. J. Clin. Oncol.. 25, 876–883 (2007).                   18, 274–278 (2008).
     363, 711–723 (2010).                                      175. Vonderheide, R. H. & June, C. H. A translational            190. Bertolotto et al. A SUMOylation-defective MITF
     This study reports a Phase III trial demonstrating a           bridge to cancer immunotherapy: exploiting                       germline mutation predisposes to melanoma and
     survival advantage with the use of anti‑CTLA4                  costimulation and target antigens for active and                 renal carcinoma. Nature 480, 94–98 (2011).
     (immune checkpoint blockade) in patients with                  passive T cell immunotherapy. Immunol. Res. 27,             191. Su, F. et al. RAS mutations in cutaneous squamous-cell
     metastatic melanoma.                                           341–56 (2003).                                                   carcinomas in patients treated with BRAF inhibitors.
162. Robert, C. et al. Ipilimumab plus dacarbazine for         176. Dannull, J. et al. Enhancing the immunostimulatory               N. Eng. J. Med 366, 207–215 (2012).
     previously untreated metastatic melanoma. N. Engl.             function of dendritic cells by transfection with mRNA       192. Poulikos, I. et al. RAF inhibitor resistance is mediated
     J. Med. 364, 2517–2526 (2011).                                 encoding OX40 ligand. Blood 105, 3206–3213                       by dimerization of aberrantly spliced BRAF(V600E).
     This report demonstrates improved efficacy for                 (2005).                                                          Nature 480, 387–390 (2011).
     combination therapy using anti‑CTLA4 (ipilimumab)         177. Curtin, J. A., Busam, K., Pinkel, D. & Bastian, B. C.       193. Shi, H. et al. Melanoma whole-exome sequencing
     plus dacarbazine in patients with metastatic                   Somatic activation of KIT in distinct subtypes of                identifies V600EB-RAF amplification-mediated
     melanoma.                                                      melanoma. J. Clin. Oncol. 24, 4340–4346 (2006).                  acquired B-RAF inhibitor resistance. Nature Comm. 3,
163. Iwai, Y. et al. Involvement of PD‑L1 on tumor cells in    178. Prickett, T. D. et al. Analysis of the tyrosine kinome in        724 (2012).
     the escape from host immune system and tumor                   melanoma reveals recurrent mutations in ERBB4.
     immunotherapy by PD‑L1 blockade. Proc. Natl Acad.              Nature Genet. 41, 1127–1132 (2009).                         Acknowledgements
     Sci. USA 99, 12293–12297 (2002).                          179. Bastian, B. C., LeBoit, P. E., Hamm, H., Brocker, E. B.     The authors apologize to the numerous colleagues whose
164. Cai, G. et al. PD‑1 ligands, negative regulators for           & Pinkel, D. Chromosomal gains and losses in primary        important contributions could not be included in this Review
     activation of naive, memory, and recently activated            cutaneous melanomas detected by comparative                 owing to space limitations.
     human CD4+ T cells. Cell. Immunol. 230, 89–98 (2004).          genomic hybridization. Cancer Res. 58, 2170–2175
165. Freeman, G. J. et al. Engagement of the PD‑1                   (1998).                                                     Competing interests statement
     immunoinhibitory receptor by a novel B7 family            180. Moore, S. R. et al. Detection of copy number                The authors declare competing financial interests. See Web
     member leads to negative regulation of lymphocyte              alterations in metastatic melanoma by a DNA                 version for details.
     activation. J. Exp. Med. 192, 1027–1034 (2000).                fluorescence in situ hybridization probe panel and
166. Watts, T. H. TNF/TNFR family members in                        array comparative genomic hybridization: a southwest
     costimulation of T cell responses. Annu. Rev. Immunol.         oncology group study (S9431). Clin. Cancer Res. 14,           DATABASES
     23, 23–68 (2005).                                              2927–2935 (2008).                                             ClinicalTrials.gov: http://clinicaltrials.gov/
167. Herman, A. E., Freeman, G. J., Mathis, D. &               181. Kraehn, G. M. et al. Extra c‑myc oncogene copies in           NCT01143402
     Benoist, C. CD4+CD25+ T regulatory cells                       high risk cutaneous malignant melanoma and                    National Cancer Institute Drug Dictionary:
     dependent on ICOS promote regulation of effector               melanoma metastases. Br. J. Cancer 84, 72–79                  http://www.cancer.gov/drugdictionary
     cells in the prediabetic lesion. J. Exp. Med. 199,             (2001).                                                       axitinib | AZD6244 | bevacizumab | dacarbazine | dasatinib |
     1479–1489 (2004).                                         182. Jane-Valbuena, J. et al. An oncogenic role for ETV1 in        E7080 | GSK1120212 | GSK2118436 | imatinib | imiquimod |
168. Shimizu, J., Yamazaki, S. & Sakaguchi, S. Induction            melanoma. Cancer Res. 70, 2075–2084 (2010).                   MDX‑010 | nilotinib | PD0325901 | PLX4032 | R115777 |
     of tumor immunity by removing CD25+CD4+ T cells:          183. Freedberg, D. E. et al. Frequent p16‑independent              rapamycin | sorafenib | sunitinib | tanespimycin | temsirolimus |
     a common basis between tumor immunity and                      inactivation of p14ARF in human melanoma. J. Natl             tremelimumab | XL281
     autoimmunity. J. Immunol. 163, 5211–5218                       Cancer Inst. 100, 784–95 (2008).
     (1999).                                                   184. Soussi, T., Kato, S., Levy, P. P. & Ishioka, C.               FURTHER INFORMATION
169. Kusmartsev, S. & Gabrilovich, D. I. Inhibition of              Reassessment of the TP53 mutation database in                 David E. Fisher’s homepage: http://www.massgeneral.org/
     myeloid cell differentiation in cancer: the role of            human disease by data mining with a library of                cbrc/research/researchlab.aspx?id=1065
     reactive oxygen species. J. Leukoc. Biol. 74, 186–196          TP53 missense mutations. Hum. Mutat. 25, 6–17                 ALL LINKS ARE ACTIVE IN THE ONLINE PDF
     (2003).                                                        (2005).




NATURE REVIEWS | CANCER                                                                                                                                   VOLUME 12 | MAY 2012 | 361

                                                               © 2012 Macmillan Publishers Limited. All rights reserved
